Exhibit 10.4

Execution Copy

 

 

 

KSURE COVERED FACILITY AGREEMENT

Dated as of May 28, 2013

among

SABINE PASS LIQUEFACTION, LLC,

as Borrower,

THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH

as the KSURE Covered Facility Agent,

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee,

and

THE FINANCIAL INSTITUTIONS

now or hereafter party hereto as KSURE Covered Facility Lenders,

and for the benefit of

THE KOREA DEVELOPMENT BANK,

KOREA EXCHANGE BANK, and

KOREA FINANCE CORPORATION,

as Mandated Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS AND interpretation

     8  

1.01

 

Defined Terms

     8  

1.02

 

Principles of Interpretation

     8  

1.03

 

UCC Terms

     9  

1.04

 

Accounting and Financial Determinations

     9  

ARTICLE 2

 

COMMITMENTS AND BORROWING

     9  

2.01

 

KSURE Covered Facility Loans

     9  

2.02

 

Notice of Borrowings

     9  

2.03

 

Borrowing of Loans

     10  

2.04

 

Termination or Reduction of Commitments

     12  

ARTICLE 3

 

PAYMENTS, PREPAYMENTS, INTEREST AND FEES

     13  

3.01

 

Repayment of KSURE Covered Facility Loan Borrowings

     13  

3.02

 

Interest Payment Dates

     13  

3.03

 

Interest Rates

     13  

3.04

 

Post-Maturity Interest Rates; Default Interest Rates

     14  

3.05

 

Interest Rate Determination

     14  

3.06

 

Computation of Interest and Fees

     14  

3.07

 

Optional Prepayment

     14  

3.08

 

Mandatory Prepayment

     15  

3.09

 

Time and Place of Payments

     16  

3.10

 

Borrowings and Payments Generally

     16  

3.11

 

Fees

     17  

3.12

 

Pro Rata Treatment

     18  

3.13

 

Sharing of Payments

     18  

ARTICLE 4

 

LIBOR AND TAX PROVISIONS

     19  

4.01

 

LIBOR Lending Unlawful

     19  

4.02

 

Inability to Determine Interest Rates

     20  

4.03

 

Increased Costs

     20  

4.04

 

Obligation to Mitigate

     22  

4.05

 

Funding Losses

     23  

4.06

 

Taxes

     24  

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

     28  

5.01

 

Incorporation of Representations and Warranties in the Common Terms Agreement

     28  

 

2



--------------------------------------------------------------------------------

ARTICLE 6

 

CONDITIONS PRECEDENT

     28  

6.01

 

Conditions to Closing Date

     28  

6.02

 

Conditions to KSURE Covered Facility True-up Advance

     28  

6.03

 

Conditions to KSURE Covered Facility Second Advance

     29  

6.04

 

Conditions to Each KSURE Covered Facility Loan Borrowing

     29  

ARTICLE 7

 

COVENANTS

     30  

7.01

 

Incorporation of Common Terms Agreement

     30  

ARTICLE 8

 

DEFAULT AND ENFORCEMENT

     30  

8.01

 

Events of Default under the Common Terms Agreement

     30  

8.02

 

Claims under the KSURE Insurance

     30  

8.03

 

Acceleration Upon Bankruptcy

     31  

8.04

 

Acceleration Upon Other Event of Default

     31  

8.05

 

Action Upon Event of Default

     31  

8.06

 

Application of Proceeds

     32  

ARTICLE 9

 

THE KSURE COVERED FACILITY AGENT

     33  

9.01

 

Appointment and Authority

     33  

9.02

 

Rights as a Lender or Secured Hedging Party

     34  

9.03

 

Exculpatory Provisions

     34  

9.04

 

Reliance by KSURE Covered Facility Agent

     35  

9.05

 

Delegation of Duties

     35  

9.06

 

Indemnification by the KSURE Covered Facility Lenders

     36  

9.07

 

Resignation or Removal of KSURE Covered Facility Agent

     36  

9.08

 

No Amendment to Duties of KSURE Covered Facility Agent Without Consent

     37  

9.09

 

Non-Reliance on KSURE Covered Facility Agent

     37  

9.10

 

No Mandated Lead Arranger Duties

     38  

9.11

 

Certain Obligations

     38  

9.12

 

KSURE Insurance

     38  

9.13

 

Voting

     39  

9.14

 

KSURE Override

     39  

ARTICLE 10

 

SUBROGATION AND REIMBURSEMENT

     40  

10.01

 

KSURE Insurance

     40  

10.02

 

Obligations Unconditional

     40  

ARTICLE 11

 

MISCELLANEOUS PROVISIONS

     40  

11.01

 

Amendments, Etc

     40  

11.02

 

Entire Agreement

     42  

11.03

 

Applicable Government Rule; Jurisdiction; Etc

     42  

11.04

 

Assignments

     44  

11.05

 

Benefits of Agreement

     47  

11.06

 

Costs and Expenses

     47  

11.07

 

Counterparts; Effectiveness

     48  

 

3



--------------------------------------------------------------------------------

11.08

 

Indemnification by the Borrower

     49  

11.09

 

Interest Rate Limitation

     50  

11.10

 

No Waiver; Cumulative Remedies

     51  

11.11

 

Notices and Other Communications

     51  

11.12

 

Patriot Act Notice

     53  

11.13

 

Payments Set Aside

     53  

11.14

 

Right of Setoff

     54  

11.15

 

Severability

     54  

11.16

 

Survival

     54  

11.17

 

Treatment of Certain Information; Confidentiality

     55  

11.18

 

Waiver of Consequential Damages, Etc

     56  

11.19

 

Waiver of Litigation Payments

     56  

11.20

 

Reinstatement

     57  

11.21

 

No Recourse

     57  

11.22

 

Intercreditor Agreement

     57  

11.23

 

Termination

     58  

11.24

 

Liability of KSURE

     58   

SCHEDULES

 

Schedule 2.01    -    KSURE Covered Facility Commitments Schedule 3.01(a)    -
   Amortization Schedule Schedule 11.11    -    Notice Information

EXHIBITS

 

Exhibit A    -    Definitions Exhibit B    -    Form of KSURE Covered Facility
Note Exhibit C    -    Form of Lender Assignment Agreement (Commitment and
Loans) Exhibit D-1    -    Form of U.S. Tax Compliance Certificate (For Non-U.S.
Lenders that are not Partnerships For U.S. Federal Income Tax Purposes) Exhibit
D-2    -    Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit D-3    -
   Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit D-4    -    Form of
U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes) Exhibit E    -    Projected Balance

 

4



--------------------------------------------------------------------------------

This KSURE COVERED FACILITY AGREEMENT (this “Agreement”), dated as of May 28,
2013, is made among SABINE PASS LIQUEFACTION, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the “Borrower”),
THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH as the KSURE Covered Facility Agent,
SOCIÉTÉ GÉNÉRALE, as the Common Security Trustee and each of the KSURE Covered
Facility Lenders from time to time party hereto.

W I T N E S S E T H :

WHEREAS, Sabine Pass LNG, L.P. (“SPLNG”), an indirect wholly owned subsidiary of
Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates the Sabine
Pass LNG Terminal (“Sabine Pass Terminal”) located in Cameron Parish, Louisiana.
The Sabine Pass Terminal has liquefied natural gas (“LNG”) regasification and
send-out capacity of approximately 4.3 Bcf/d, storage capacity of approximately
16.9 Bcfe and two marine berths;

WHEREAS, the Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain four liquefaction trains, each with
a nominal production capacity of at least 182,500,000 MMBtu per annum (as more
fully described in the Common Terms Agreement, the “Project”), that will add
liquefaction services at the Sabine Pass Terminal and convert the Sabine Pass
Terminal into a facility capable of liquefying and exporting domestic U.S.
natural gas in addition to importing and regasifying foreign-sourced LNG;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Common Terms Agreement, dated as of July 31,
2012, as amended by that certain First Amendment to Common Terms Agreement,
dated as of November 6, 2012, as further amended by that certain Omnibus
Amendment, dated as of January 9, 2013, and as further amended by that certain
Second Omnibus Amendment (the “Second Omnibus Amendment”), dated as of
January 9, 2013 (as so amended, the “Original Common Terms Agreement”), that
sets out certain provisions regarding, among other things, common
representations and warranties of the Borrower, common covenants of the
Borrower, and common Events of Default under the Secured Debt Instruments (as
defined in the Original Common Terms Agreement);

WHEREAS, the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders party thereto (in their capacity as
construction/term loan lenders thereunder) entered into that certain Credit
Agreement (Term Loan A), dated as of July 31, 2012, as amended by the Second
Omnibus Amendment (as so amended, the “Original Credit Agreement”), pursuant to
which such Commercial Bank Lenders party thereto (in such capacity) agreed to
provide, upon the terms and conditions set forth therein, the loans described
therein and to finance the construction of the first two trains of the Project;

 

5



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent have entered into that certain Intercreditor Agreement, dated as of
July 31, 2012, as amended by the Second Omnibus Amendment (as so amended, the
“Original Intercreditor Agreement”), that, among other things, governs the
relationship among the Secured Parties and regulates the claims of the Secured
Parties under the Original Common Terms Agreement against the Borrower and the
enforcement by the Secured Parties under the Original Common Terms Agreement of
the Security (as defined in the Original Common Terms Agreement), including the
method of voting and decision making, and the appointment of the Intercreditor
Agent for the purposes set forth therein;

WHEREAS, in connection with the construction of the first two trains of the
Project, the Commercial Bank Lenders party to the Original Credit Agreement (in
their capacity as construction/term loan lenders thereunder) disbursed to the
Borrower an initial advance of one hundred million Dollars ($100,000,000) under
the Original Credit Agreement on August 9, 2012 (the “Initial Advance”);

WHEREAS, pursuant to the Second Omnibus Amendment, the Commercial Bank Lenders
party to the Original Credit Agreement (in their capacity as construction/term
loan lenders thereunder) agreed, upon the terms and conditions set forth
therein, to suspend a portion of their Tranche 4 Construction/Term Loan
Commitments under and as defined in the Original Credit Agreement subject to the
incurrence of Replacement Debt (as defined in the Original Common Terms
Agreement) prior to the earlier of (x) June 30, 2013 and (y) the date upon which
Expansion Debt is approved in accordance with Section 2.6 of the Original Common
Terms Agreement;

WHEREAS, on February 1, 2013, the Borrower, the Initial Senior Bonds Trustee and
the guarantors from time to time party thereto, entered into that certain
Indenture (the “Original Senior Bonds Indenture”), pursuant to which the
Borrower issued Senior Bonds in the aggregate amount of one billion five hundred
million Dollars ($1,500,000,000) (the “Original Senior Bonds”), such Original
Senior Bonds constituting Replacement Debt (as defined in the Original Common
Terms Agreement) being incurred (prior to June 30, 2013 and prior to the
approval of Expansion Debt) and therefore resulting in a suspension of one
billion three hundred and twenty-six million nine hundred and twenty-seven
thousand six hundred and eighty-eight Dollars and sixteen cents
($1,326,927,688.16) of the Tranche 4 Construction/Term Loan Commitments under
and as defined in the Original Credit Agreement after the application of one
hundred and seventy-three million seventy-two thousand three hundred and eleven
Dollars and eighty-four cents ($173,072,311.84) of the proceeds of the Original
Senior Bonds towards transaction expenses in connection with such Original
Senior Bonds;

WHEREAS, on April 16, 2013, the Borrower, the Initial Senior Bonds Trustee and
the guarantors from time to time party thereto, entered into that certain first
Supplemental Indenture and second Supplemental Indenture to supplement the
Original Senior Bonds Indenture (the “Supplemental Indentures” and together with
the Original Senior Bonds Indenture, the “Initial Senior Bonds Indenture”), and
pursuant to which the Borrower issued Senior Bonds in the aggregate amount of
one billion five hundred million Dollars

 

6



--------------------------------------------------------------------------------

($1,500,000,000) (the “Supplemental Senior Bonds” and together with the Original
Senior Bonds, the “Initial Senior Bonds”) such Supplemental Senior Bonds
constituting Replacement Debt (as defined in the Original Common Terms
Agreement) and resulting in cancellation (as a result of certain waivers
contained in that certain Waiver Letter, dated April 9, 2013) of one billion
three hundred sixty million five hundred sixty-two thousand six hundred nineteen
Dollars and fifty-six cents ($1,360,562,619.56) of the Tranche 4
Construction/Term Loan Commitments under and as defined in the Original Credit
Agreement after the application of one hundred thirty-nine million four hundred
thirty-seven thousand three hundred eighty Dollars and forty-four cents
($139,437,380.44) of the proceeds of the Supplemental Senior Bonds towards
transaction expenses in connection with such Supplemental Senior Bonds;

WHEREAS, the Borrower, the Commercial Bank Lenders and certain other parties
thereto, as applicable, desire to amend and restate the Original Credit
Agreement and certain other Transaction Documents, as set forth below, and the
KSURE Covered Facility Lenders, KEXIM, the KEXIM Covered Facility Lenders, and
certain other Holders of Senior Debt, if applicable, desire to establish certain
additional credit facilities in order to provide funds which are to be used,
along with the Funded Equity to finance the design, engineering, development,
procurement, construction, installation, completion, ownership, operation and
maintenance of the four trains of the Project, to pay certain fees and expenses
associated with the Financing Documents and the Senior Debt, fund the Senior
Debt Facilities Debt Service Reserve Account, fund operating and working capital
expenses of the Project, issue letters of credit and as further described herein
and in the other Financing Documents;

WHEREAS, in connection with the amendment and restatement of the Original Credit
Agreement and certain other Financing Documents, the Commercial Bank Lenders
party thereto are willing to reinstate the Tranche 4 Construction/Term Loan
Commitments (as defined in the Original Credit Agreement) as part of the
Commercial Banks Facility Commitments;

WHEREAS, the Borrower and KEXIM, an official export credit agency promoting the
sound development of the Korean national economy by providing finance required
for overseas economic cooperation, such as export and import, overseas
investment and exploitation of overseas resources as provided in Article 1 of
the Export-Import Bank of Korea Act, are entering into that certain KEXIM Direct
Facility Agreement, pursuant to which KEXIM will provide upon the terms and
conditions set forth therein, the loans described therein to finance the
construction of the Project;

WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee,
KEXIM and the KEXIM Covered Facility Lenders are entering into that certain
KEXIM Covered Facility Agreement, pursuant to which the KEXIM Covered Facility
Lenders will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the Project and, in connection
therewith and as a condition thereto, KEXIM will issue the KEXIM Guarantee to
provide, upon the terms and conditions set forth therein, credit support to the
KEXIM Covered Facility Lenders;

WHEREAS, the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders are entering into an Amended and
Restated Credit Agreement (Term Loan A), pursuant to which the Commercial Bank
Lenders will provide upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the Project;

 

7



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee and the Intercreditor Agent are entering into an Amended and
Restated Intercreditor Agreement in order to amend and restate the Original
Intercreditor Agreement and, among other things, regulate the relationship among
the Secured Parties and regulate the claims of the Secured Parties against the
Borrower and the enforcement by the Secured Parties of the Security, including
the method of voting and decision making, and the appointment of the
Intercreditor Agent for the purposes set forth therein;

WHEREAS, the Borrower has granted certain Security in the Collateral for the
benefit of the Secured Parties pursuant to the Security Documents;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee, and the Intercreditor Agent are entering into an Amended and
Restated Common Terms Agreement and set out certain provisions regarding, among
other things: (a) common representations and warranties of the Borrower;
(b) common covenants of the Borrower; and (c) common Events of Default under the
Secured Debt Instruments;

WHEREAS, the Borrower has requested that the KSURE Covered Facility Agent, the
Common Security Trustee and the KSURE Covered Facility Lenders establish a
credit facility, pursuant to which the KSURE Covered Facility Lenders will
provide, upon the terms and conditions set forth herein, the loans described
herein to finance the construction of the Project and, in connection herewith
and as a condition hereto, KSURE will issue the KSURE Insurance to provide, upon
the terms and conditions set forth therein, credit support to the KSURE Covered
Facility Lenders; and

WHEREAS, the KSURE Covered Facility Lenders are willing to make such credit
facility available upon and subject to the terms and conditions hereinafter set
forth.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.01 Defined Terms. Unless the context shall otherwise require, or unless
otherwise defined herein in Exhibit A, capitalized terms used herein shall have
the meanings provided in the Common Terms Agreement.

1.02 Principles of Interpretation. Unless the context shall otherwise require,
or unless otherwise provided herein, this Agreement shall be governed by the
principles of interpretation in Section 1.2 (Interpretation) of the Common Terms
Agreement, mutatis mutandis. In the event of any conflict between the terms of
this Agreement and the terms of the Common Terms Agreement, the terms of this
Agreement shall prevail as among the parties hereto.

 

8



--------------------------------------------------------------------------------

1.03 UCC Terms. Unless otherwise defined herein, terms used herein that are
defined in the UCC shall have the respective meanings given to those terms in
the UCC.

1.04 Accounting and Financial Determinations. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.

ARTICLE 2

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

2.01 KSURE Covered Facility Loans. (a) Each KSURE Covered Facility Lender,
severally and not jointly, shall make loans (each such loan, a “KSURE Covered
Facility Loan”) to the Borrower in an aggregate principal amount not in excess
of the KSURE Covered Facility Commitment of such KSURE Covered Facility Lender,
from time to time during the Availability Period, but not more frequently than
monthly; provided that, after giving effect to the making of any KSURE Covered
Facility Loans, the aggregate outstanding principal amount of all KSURE Covered
Facility Loans shall not exceed the Aggregate KSURE Covered Facility Commitment.

(b) Each KSURE Covered Facility Loan Borrowing shall be in an amount specified
in a Borrowing Notice delivered pursuant to Section 2.3 (Borrowing Notice
Requirements) of the Common Terms Agreement.

(c) Proceeds of the KSURE Covered Facility Loans shall be deposited into the
Construction Account solely to fund Project Costs, subject to the terms and
conditions set forth herein.

(d) KSURE Covered Facility Loans repaid or prepaid may not be reborrowed.

2.02 Notice of Borrowings. (a) From time to time, but no more frequently than
monthly, subject to the limitations set forth in Section 2.01 (KSURE Covered
Facility Loans), the Borrower may request a KSURE Covered Facility Loan
Borrowing by delivering to the KSURE Covered Facility Agent a properly completed
Borrowing Notice pursuant to and in accordance with Section 2.3 (Borrowing
Notice Requirements) of the Common Terms Agreement.

(b) The KSURE Covered Facility Agent shall promptly (and in no event later than
12:00 p.m., Seoul time, on or before the third Business Day prior to the
proposed Borrowing Date) advise each KSURE Covered Facility Lender that has a
KSURE Covered Facility Commitment of any Borrowing Notice delivered pursuant to
this Section 2.02, together with each such KSURE Covered Facility Lender’s KSURE
Covered Facility Loan Commitment Percentage of the requested KSURE Covered
Facility Loan Borrowing.

 

9



--------------------------------------------------------------------------------

Without limitation of Section 9.11(d) (Certain Obligations), the KSURE Covered
Facility Agent shall provide to KSURE (i) copies of each Borrowing Notice
requesting the disbursement of any KSURE Covered Facility Loans promptly
following receipt thereof and (ii) as promptly as practicable (and in any event
within three (3) Business Days) following the making of each KSURE Covered
Facility Loan, written notice indicating the amount of such KSURE Covered
Facility Loan, the date on which such KSURE Covered Facility Loan was made and
the amortization terms applicable thereto.

2.03 Borrowing of Loans. (a) Subject to clause (c) below, each KSURE Covered
Facility Lender shall make a KSURE Covered Facility Loan in the amount of its
KSURE Covered Facility Loan Commitment Percentage of each KSURE Covered Facility
Loan Borrowing on the proposed Borrowing Date by wire transfer of immediately
available funds to the KSURE Covered Facility Agent, not later than 1:00 p.m.,
New York City time, and the KSURE Covered Facility Agent shall transfer and
deposit the amounts so received as set forth in Section 2.01(c) (KSURE Covered
Facility Loans) for application in accordance with Sections 5.02(b) and
(e) (Construction Account) of the Accounts Agreement; provided that, if a KSURE
Covered Facility Loan Borrowing does not occur on the proposed Borrowing Date
because any condition precedent to such requested KSURE Covered Facility Loan
Borrowing herein specified has not been met, the KSURE Covered Facility Agent
shall return the amounts so received to each KSURE Covered Facility Lender
without interest as soon as possible.

(b) Subject to Section 4.04 (Obligation to Mitigate), each KSURE Covered
Facility Lender may (without relieving the Borrower of its obligation to repay a
KSURE Covered Facility Loan in accordance with the terms of this Agreement and
the KSURE Covered Facility Notes) at its option fulfill its KSURE Covered
Facility Commitments with respect to any such KSURE Covered Facility Loan by
causing any domestic or foreign branch or Affiliate of such KSURE Covered
Facility Lender to make such KSURE Covered Facility Loan.

(c) Unless the KSURE Covered Facility Agent has been notified in writing by any
KSURE Covered Facility Lender prior to a proposed Borrowing Date that such KSURE
Covered Facility Lender will not make available to the KSURE Covered Facility
Agent its portion of the KSURE Covered Facility Loan Borrowing proposed to be
made on such date, the KSURE Covered Facility Agent may assume that such KSURE
Covered Facility Lender has made such amounts available to the KSURE Covered
Facility Agent on such date and the KSURE Covered Facility Agent in its sole
discretion may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. If such corresponding amount is not in fact made
available to the KSURE Covered Facility Agent by such KSURE Covered Facility
Lender and the KSURE Covered Facility Agent has made such amount available to
the Borrower, the KSURE Covered Facility Agent shall be entitled to recover on
demand from such KSURE Covered Facility Lender such corresponding amount plus
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the KSURE Covered Facility Agent to
the Borrower to the date such corresponding amount is recovered by the KSURE
Covered Facility Agent at an interest rate per annum equal to the Federal Funds
Effective Rate. If such KSURE Covered Facility Lender pays such corresponding
amount (together with such interest), then such corresponding amount so paid
shall constitute such KSURE Covered Facility Lender’s KSURE Covered Facility
Loan included in such KSURE Covered Facility Loan Borrowing. If such KSURE
Covered Facility

 

10



--------------------------------------------------------------------------------

Lender does not pay such corresponding amount forthwith upon the KSURE Covered
Facility Agent’s demand, the KSURE Covered Facility Agent shall promptly notify
the Borrower and the Borrower shall promptly repay such corresponding amount to
the KSURE Covered Facility Agent plus interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the KSURE Covered Facility Agent to the Borrower to the date such
corresponding amount is recovered by the KSURE Covered Facility Agent at an
interest rate per annum equal to the highest LIBOR applicable to the KSURE
Covered Facility Loans then outstanding plus the Applicable Margin. If the KSURE
Covered Facility Agent receives payment of the corresponding amount from each of
the Borrower and such KSURE Covered Facility Lender, the KSURE Covered Facility
Agent shall promptly remit to the Borrower such corresponding amount. If the
KSURE Covered Facility Agent receives payment of interest on such corresponding
amount from each of the Borrower and such KSURE Covered Facility Lender for an
overlapping period, the KSURE Covered Facility Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.
Nothing herein shall be deemed to relieve any KSURE Covered Facility Lender from
its obligation to fulfill its KSURE Covered Facility Commitments hereunder and
any payment by the Borrower pursuant to this Section 2.03(c) shall be without
prejudice to any claim the Borrower may have against a KSURE Covered Facility
Lender that shall have failed to make such payment to the KSURE Covered Facility
Agent. The failure of any KSURE Covered Facility Lender to make available to the
KSURE Covered Facility Agent its portion of the KSURE Covered Facility Loan
Borrowing shall not relieve any other KSURE Covered Facility Lender of its
obligations, if any, hereunder to make available to the KSURE Covered Facility
Agent its portion of the KSURE Covered Facility Loan Borrowing on the date of
such KSURE Covered Facility Loan Borrowing, but no KSURE Covered Facility Lender
shall be responsible for the failure of any other KSURE Covered Facility Lender
to make available to the KSURE Covered Facility Agent such other KSURE Covered
Facility Lender’s portion of the KSURE Covered Facility Loan Borrowing on the
date of any KSURE Covered Facility Loan Borrowing. A notice of the KSURE Covered
Facility Agent to any KSURE Covered Facility Lender or the Borrower with respect
to any amounts owing under this Section 2.03(c) shall be conclusive, absent
manifest error.

(d) Each of the KSURE Covered Facility Lenders shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such KSURE Covered Facility Lender resulting from each KSURE Covered
Facility Loan made by such KSURE Covered Facility Lender, including the amounts
of principal and interest payable and paid to such KSURE Covered Facility Lender
from time to time hereunder.

(e) The KSURE Covered Facility Agent shall maintain at the KSURE Covered
Facility Agent’s office (i) a copy of any Lender Assignment Agreement delivered
to it pursuant to Section 11.04 (Assignments), and (ii) a register for the
recordation of the names and addresses of the KSURE Covered Facility Lenders,
and all the KSURE Covered Facility Commitments of, and principal amount of and
interest on the KSURE Covered Facility Loans owing and paid to, each KSURE
Covered Facility Lender pursuant to the terms hereof from time to time and of
amounts received by the KSURE Covered Facility Agent from the Borrower and
whether such amounts constitute principal, interest, fees or other amounts and
each KSURE Covered Facility Lender’s share thereof (the “Register”). The
Register shall be available for inspection by the Borrower and any KSURE Covered
Facility Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

11



--------------------------------------------------------------------------------

(f) The entries made by the KSURE Covered Facility Agent in the Register or the
accounts maintained by any KSURE Covered Facility Lender shall be conclusive and
binding evidence, absent manifest error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any KSURE Covered
Facility Lender or the KSURE Covered Facility Agent to maintain such Register or
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the KSURE Covered Facility Loans in accordance with the
terms of this Agreement. In the event of any conflict between the accounts and
records maintained by any KSURE Covered Facility Lender and the accounts and
records of the KSURE Covered Facility Agent in respect of such matters, the
accounts and records of the KSURE Covered Facility Agent shall control in the
absence of manifest error.

(g) The Borrower agrees that in addition to such accounts or records described
in clauses (e) and (f) of this Section 2.03, the KSURE Covered Facility Loans
made by each KSURE Covered Facility Lender, upon the request of any KSURE
Covered Facility Lender, be evidenced by a KSURE Covered Facility Note duly
executed on behalf of the Borrower and shall be dated the date of the KSURE
Covered Facility True-up Advance (or, if later, the date of any request therefor
by a KSURE Covered Facility Lender). Each such KSURE Covered Facility Note shall
have all blanks appropriately filled in and shall be payable to such KSURE
Covered Facility Lender and its registered assigns in a principal amount equal
to the KSURE Covered Facility Commitment of such KSURE Covered Facility Lender;
provided that each KSURE Covered Facility Lender may attach schedules to its
respective KSURE Covered Facility Note and endorse thereon the date, amount and
maturity of its respective KSURE Covered Facility Loan and payments with respect
thereto.

2.04 Termination or Reduction of Commitments. (a) All unused KSURE Covered
Facility Commitments, if any, shall be automatically and permanently terminated
on the last day of the Availability Period.

(b) Upon any payment or prepayment of the KSURE Covered Facility Loans pursuant
to Section 3.01 (Repayment of KSURE Covered Facility Loan Borrowings),
Section 3.07 (Optional Prepayment) or Section 3.08 (Mandatory Prepayment), the
Aggregate KSURE Covered Facility Commitment shall be automatically and
permanently reduced in an amount equal to such payment or prepayment.

(c) The Borrower shall have the right to permanently terminate in whole, and
from time to time to permanently reduce in part, the Aggregate KSURE Covered
Facility Commitment (in a minimum amount of ten million Dollars ($10,000,000))
in accordance with Section 3.3 (Voluntary Cancellation of Secured Debt) of the
Common Terms Agreement; provided that the Borrower shall make such KSURE Covered
Facility Commitment reduction contemporaneously and ratably amongst all Facility
Loans.

(d) The Borrower shall have the right to permanently terminate the KSURE Covered
Facility Commitments of Non-Consenting Lenders in accordance with
Section 4.04(d) (Obligation to Mitigate).

 

12



--------------------------------------------------------------------------------

(e) All unused KSURE Covered Facility Commitments, if any, shall be terminated
upon the occurrence of an Event of Default if required pursuant to Section 8.03
(Acceleration upon Bankruptcy) or Section 8.04 (Acceleration upon Other Event of
Default) in accordance with the terms thereof.

ARTICLE 3

PAYMENTS, PREPAYMENTS, INTEREST AND FEES

3.01 Repayment of KSURE Covered Facility Loan Borrowings. (a) The Borrower
unconditionally and irrevocably promises to pay to the KSURE Covered Facility
Agent for the ratable account of each KSURE Covered Facility Lender the
aggregate outstanding principal amount of the KSURE Covered Facility Loans on
each Quarterly Payment Date, in accordance with the Amortization Schedule.

(b) Notwithstanding anything to the contrary set forth in Section 3.01(a) above,
the final principal repayment installment on the Maturity Date shall in any
event be in an amount equal to the aggregate principal amount of all KSURE
Covered Facility Loans outstanding on such date.

3.02 Interest Payment Dates. (a) Interest accrued on each KSURE Covered Facility
Loan shall be payable, without duplication, on the following dates (each, an
“Interest Payment Date”):

(i) with respect to any repayment or prepayment of principal on such KSURE
Covered Facility Loan, on the date of each such repayment or prepayment;

(ii) on the Maturity Date; and

(iii) on the last day of each applicable Interest Period.

(b) Interest accrued on the KSURE Covered Facility Loans or other monetary
Obligations after the date such amount is due and payable (whether on the
Maturity Date, any Quarterly Payment Date, any Interest Payment Date, upon
acceleration or otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement and Section 8.01 (Events of Default under the Common Terms Agreement)
of this Agreement only to the extent it relates to Section 9.7 (Bankruptcy;
Insolvency) of the Common Terms Agreement.

3.03 Interest Rates. (a) The KSURE Covered Facility Loans shall accrue interest
at a rate per annum during each Interest Period applicable thereto equal to the
sum of LIBOR for such Interest Period of three (3) months plus the Applicable
Margin for such KSURE Covered Facility Loans.

 

13



--------------------------------------------------------------------------------

(b) All KSURE Covered Facility Loans shall bear interest from (and including)
the first day of the applicable Interest Period to (but excluding) the last day
of such Interest Period at the interest rate determined as applicable to such
KSURE Covered Facility Loan.

(c) Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than ten (10) separate KSURE Covered Facility Loan Borrowings
outstanding at any one time.

3.04 Post-Maturity Interest Rates; Default Interest Rates. If all or a portion
of any Obligation is not paid or deposited when due (whether on the Maturity
Date, by acceleration or otherwise), such all or a portion of any Obligation
shall bear interest at a rate per annum equal to the sum of (i) two percent
(2%), (ii) Applicable Margin, and (iii) the highest LIBOR applicable to the
KSURE Covered Facility Loans then outstanding (such sum, the “Default Rate”),
from the date of such non-payment until the amount then due is paid in full
(after as well as before judgment).

3.05 Interest Rate Determination. The KSURE Covered Facility Agent shall
determine the interest rate applicable to the KSURE Covered Facility Loans and
shall give prompt notice of such determination to the Borrower, the KSURE
Covered Facility Lenders and KSURE. In each such case, the KSURE Covered
Facility Agent’s determination of the applicable interest rate shall be
conclusive in the absence of manifest error.

3.06 Computation of Interest and Fees. (a) All computations of interest for
KSURE Covered Facility Loans shall be made on the basis of a 360-day year and
actual days elapsed.

(b) Interest shall accrue on each KSURE Covered Facility Loan for the day on
which the KSURE Covered Facility Loan is made, and shall not accrue on a KSURE
Covered Facility Loan, or any portion thereof, for the day on which the KSURE
Covered Facility Loan or such portion is paid; provided, that any KSURE Covered
Facility Loan that is repaid on the same day on which it is made shall bear
interest for one (1) day.

(c) Each determination by the KSURE Covered Facility Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

3.07 Optional Prepayment. (a) The Borrower shall have the right to prepay the
KSURE Covered Facility Loans on not less than five (5) Business Days’ prior
written notice to KSURE and the KSURE Covered Facility Agent at any time
following the end of the Availability Period, as provided in Section 3.2
(Voluntary Prepayment of Secured Debt) of the Common Terms Agreement, subject to
the terms and conditions of Section 3 (Repayment and Prepayments) of the Common
Terms Agreement.

(b) Any partial prepayment of the KSURE Covered Facility Loans under this
Section 3.07 shall be in an amount that is not less than the amount specified in
Section 3.2 (Voluntary Prepayment of Secured Debt) of the Common Terms
Agreement.

 

14



--------------------------------------------------------------------------------

(c) All prepayments under this Section 3.07 shall be made by the Borrower to the
KSURE Covered Facility Agent for the account of KSURE Covered Facility Lenders
and shall be applied by the KSURE Covered Facility Agent in accordance with
Section 3.07(d). Each notice of optional prepayment will be irrevocable, except
that a notice of prepayment given by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities and/or the
issuance of other debt, in which case such notice may be revoked by the Borrower
(by notice to KSURE and the KSURE Covered Facility Agent on or prior to the
specified effective date) if such condition is not satisfied. The Borrower shall
pay any Break Costs incurred by any KSURE Covered Facility Secured Party as a
result of such notice and revocation.

(d) With respect to each prepayment to be made pursuant to this Section 3.07, on
the date specified in the notice of prepayment delivered pursuant to
Section 3.07(a), the Borrower shall pay to the KSURE Covered Facility Agent the
sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the KSURE Covered
Facility Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) any other Obligations due to the respective KSURE Covered Facility Lenders
in connection with any prepayment under the Financing Documents.

(e) Amounts of any KSURE Covered Facility Loans prepaid pursuant to this
Section 3.07 may not be reborrowed.

3.08 Mandatory Prepayment. (a) The Borrower shall be required to prepay the
KSURE Covered Facility Loans in accordance with Sections 3.4 (Mandatory
Prepayment of Secured Debt) of the Common Terms Agreement, subject to the terms
and conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) With respect to each prepayment to be made pursuant to this Section 3.08, on
the date required pursuant to Section 3.4 (Mandatory Prepayment of Secured Debt)
of the Common Terms Agreement, the Borrower shall pay to the KSURE Covered
Facility Agent the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the KSURE Covered
Facility Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses);

(iii) any other Obligations due to the respective KSURE Covered Facility Lenders
in connection with any prepayment under the Financing Documents.

(c) Amounts of any KSURE Covered Facility Loans prepaid pursuant to this
Section 3.08 may not be reborrowed.

 

15



--------------------------------------------------------------------------------

(d) If the Borrower chooses to incur Replacement Debt pursuant to Section 2.5
(Replacement Debt) of the Common Terms Agreement, the Borrower shall use the
proceeds of such Replacement Debt, on a pro rata basis, other than in the case
of Section 2.5(j)(ii) of the Common Terms Agreement, with respect to all other
Senior Debt Instruments that require such prepayment, to prepay the KSURE
Covered Facility Debt.

3.09 Time and Place of Payments. (a) The Borrower shall make each payment
(including any payment of principal of or interest on any KSURE Covered Facility
Loan or any Fees or other Obligations) hereunder without setoff, deduction or
counterclaim not later than 12:00 noon, New York City time, on the date when due
in Dollars and, in immediately available funds, to the KSURE Covered Facility
Agent at the following account: A/C# 400803798, ABA# 021000021 Attn: Tim Lee,
Ref: Senior Secured Credit Facility for Sabine Pass Liquefaction, LLC., or at
such other office or account as may from time to time be specified by the KSURE
Covered Facility Agent to the Borrower. Funds received after 12:00 noon, New
York City time, shall be deemed to have been received by the KSURE Covered
Facility Agent on the next succeeding Business Day.

(b) The KSURE Covered Facility Agent shall promptly remit in immediately
available funds to each KSURE Covered Facility Secured Party its share, if any,
of any payments received by the KSURE Covered Facility Agent for the account of
such KSURE Covered Facility Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any KSURE Covered Facility Loan or any Fees or other Obligations) hereunder
shall become due, or otherwise would occur on a day that is not a Business Day,
such payment shall (except as otherwise required by the proviso to the
definition of “Interest Period”) be made on the immediately succeeding Business
Day, and such increase of time shall in such case be included in the computation
of interest or Fees, if applicable.

3.10 Borrowings and Payments Generally. (a) Unless the KSURE Covered Facility
Agent has received notice from the Borrower prior to the date on which any
payment is due to the KSURE Covered Facility Agent for the account of the KSURE
Covered Facility Lenders hereunder that the Borrower will not make such payment,
the KSURE Covered Facility Agent may assume that the Borrower has made such
payment on such date in accordance with this Agreement and may, in reliance upon
such assumption, distribute to the KSURE Covered Facility Lenders the amount
due. If the Borrower has not in fact made such payment, then each of the KSURE
Covered Facility Lenders severally agrees to repay to the KSURE Covered Facility
Agent forthwith on demand the amount so distributed to such KSURE Covered
Facility Lender in immediately available funds with interest thereon, for each
day from (and including) the date such amount is distributed to it to (but
excluding) the date of payment to the KSURE Covered Facility Agent, at the
Federal Funds Effective Rate. A notice of the KSURE Covered Facility Agent to
any KSURE Covered Facility Lender with respect to any amount owing under this
Section 3.10 shall be conclusive, absent manifest error.

(b) Nothing herein shall be deemed to obligate any KSURE Covered Facility Lender
to obtain funds for any KSURE Covered Facility Loan in any particular place or
manner or to constitute a representation by any KSURE Covered Facility Lender
that it has obtained or will obtain funds for any KSURE Covered Facility Loan in
any particular place or manner.

 

16



--------------------------------------------------------------------------------

(c) The Borrower hereby authorizes each KSURE Covered Facility Lender, if and to
the extent payment owed to such KSURE Covered Facility Lender is not made when
due under this Agreement or under the KSURE Covered Facility Notes held by such
KSURE Covered Facility Lender, to charge from time to time against any or all of
the Borrower’s accounts with such KSURE Covered Facility Lender any amount so
due.

3.11 Fees. (a) From and including the date hereof until the end of the
Availability Period, the Borrower agrees to pay to the KSURE Covered Facility
Agent, for the account of the KSURE Covered Facility Lenders, on each Interest
Payment Date, a commitment fee (the “Commitment Fee”) at a rate per annum equal
to 40% of the Applicable Margin applicable to KSURE Covered Facility Loans on
the average daily amount by which the Aggregate KSURE Covered Facility
Commitment exceeds the aggregate outstanding principal amount of the KSURE
Covered Facility Loans during the Fiscal Quarter (or portion thereof) then
ended; provided that all Commitment Fees shall be payable in arrears and
computed on the basis of the actual number of days elapsed in a year
of 360 days, as prorated for any partial quarter, as applicable. Notwithstanding
the foregoing, the Borrower will not be required to pay any Commitment Fee to
any KSURE Covered Facility Lender with respect to any period in which such KSURE
Covered Facility Lender was a Defaulting Lender.

(b) From and including the date hereof until the Final Maturity Date, the
Borrower agrees to pay (i) for so long as no KSURE Insurance Trigger Event shall
exist, to KSURE, or (ii) during the period in which a KSURE Insurance Trigger
Event shall exist, to the KSURE Covered Facility Agent for the ratable benefit
of the KSURE Covered Facility Lenders, in each case, (A) in advance, on the
Closing Date and on the last Business Day of each Fiscal Quarter (starting with
the Fiscal Quarter in which the Closing Date occurs), a fee in an amount equal
to the product of (1) the Quarterly KSURE Premium for the next succeeding Fiscal
Quarter (or, for payment on the Closing Date, for the Fiscal Quarter in which
the Closing Date occurs), multiplied by (2) the Projected Balance for such next
succeeding Fiscal Quarter (or, for payment on the Closing Date, for the Fiscal
Quarter in which the Closing Date occurs), and (B) concurrently with any
Additional Advance in a Fiscal Quarter, a fee (which fee may be paid from the
proceeds of such Additional Advance) in an amount equal to the product of
(1) the Quarterly KSURE Premium for such Fiscal Quarter, multiplied by (2) the
amount of such Additional Advance (the sum of (A) and (B), the “KSURE Premium”);
provided, if the Borrower fails to pay any KSURE Premium, the KSURE Covered
Facility Lenders may, in their sole discretion, make such payment on behalf of
the Borrower, and the Borrower shall reimburse the KSURE Covered Facility
Lenders to the extent of any such payment immediately upon demand.

(c) The Borrower agrees to pay to the KSURE Covered Facility Agent, for the
account of each KSURE Covered Facility Lender, a front-end fee (the “Front-End
Fee”) in an amount equal to 1.5% of such KSURE Covered Facility Lender’s KSURE
Covered Facility Commitment on the earlier of (i) the KSURE Covered Facility
True-up Advance (in which case such fee may be paid from the proceeds of the
KSURE Covered Facility True-up Advance), and (ii) the date that is thirty
(30) days after the date of this Agreement.

 

17



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay or cause to be paid to the KSURE Covered Facility
Agent for the account of the KSURE Covered Facility Lenders and the KSURE
Covered Facility Agent, additional fees in the amounts and at the times from
time to time agreed to by the Borrower and the KSURE Covered Facility Agent,
including pursuant to each Fee Letter with a Joint Lead Arranger.

(e) All Fees shall be paid on the dates due in immediately available funds. Once
paid, none of the Fees shall be refundable under any circumstances.

3.12 Pro Rata Treatment. (a) Each KSURE Covered Facility Loan Borrowing and,
except as otherwise provided in Section 4.01 (LIBOR Lending Unlawful), each
reduction of commitments of any type, pursuant to Section 2.04 (Termination or
Reduction of Commitments) or otherwise, shall be allocated by the KSURE Covered
Facility Agent pro rata among the KSURE Covered Facility Loan Lenders in
accordance with their respective KSURE Covered Facility Loan Commitment
Percentages.

(b) Except as otherwise required under Section 3.07 (Optional Prepayment),
Section 3.08 (Mandatory Prepayment) or ARTICLE 4 (LIBOR And Tax Provisions),
each payment or prepayment of principal of the KSURE Covered Facility Loans
shall be allocated by the KSURE Covered Facility Agent pro rata among the KSURE
Covered Facility Lenders in accordance with the respective principal amounts of
their outstanding KSURE Covered Facility Loans, and each payment of interest on
the KSURE Covered Facility Loans shall be allocated by the KSURE Covered
Facility Agent pro rata among the KSURE Covered Facility Lenders in accordance
with the respective interest amounts outstanding on their KSURE Covered Facility
Loans. Each payment of the Commitment Fee shall be allocated by the KSURE
Covered Facility Agent pro rata among the KSURE Covered Facility Lenders in
accordance with their respective KSURE Covered Facility Loan Commitments.

3.13 Sharing of Payments. (a) If any KSURE Covered Facility Lender obtains any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any KSURE Covered Facility Loan (other than
pursuant to the terms of ARTICLE 4 (LIBOR And Tax Provisions)) in excess of its
pro rata share of payments then or therewith obtained by all KSURE Covered
Facility Lenders holding KSURE Covered Facility Loans, such KSURE Covered
Facility Lender shall purchase from the other KSURE Covered Facility Lenders
(for cash at face value) such participations in KSURE Covered Facility Loans
made by them as shall be necessary to cause such purchasing KSURE Covered
Facility Lender to share the excess payment or other recovery ratably with each
of them; provided, however, that, if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing KSURE Covered
Facility Lender, the purchase shall be rescinded and each KSURE Covered Facility
Lender that has sold a participation to the purchasing KSURE Covered Facility
Lender shall repay to the purchasing KSURE Covered Facility Lender the purchase
price to the ratable extent of such recovery together with an amount equal to
such selling KSURE Covered Facility Lender’s ratable share (according to the
proportion of (x) the amount of such selling KSURE Covered Facility Lender’s
required repayment to the purchasing KSURE Covered Facility Lender to (y) the
total amount so recovered from the purchasing KSURE Covered Facility Lender) of
any interest or other amount paid or payable by the purchasing KSURE Covered
Facility Lender in respect of the total amount so recovered. The Borrower

 

18



--------------------------------------------------------------------------------

agrees that any KSURE Covered Facility Lender so purchasing a participation from
another KSURE Covered Facility Lender pursuant to this Section 3.13(a) may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 11.14 (Right of Setoff)) with respect to such
participation as fully as if such KSURE Covered Facility Loan were the direct
creditor of the Borrower in the amount of such participation. The provisions of
this Section 3.13 shall not be construed to apply to any payment by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by any KSURE Covered Facility Lender as consideration for the
assignment or sale of a participation in any of its KSURE Covered Facility
Loans.

(b) If under any applicable bankruptcy, insolvency or other similar law, any
KSURE Covered Facility Lender receives a secured claim in lieu of a setoff to
which this Section 3.13 applies, such KSURE Covered Facility Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the KSURE Covered Facility Lenders
entitled under this Section 3.14 to share in the benefits of any recovery on
such secured claim.

ARTICLE 4

LIBOR AND TAX PROVISIONS

4.01 LIBOR Lending Unlawful. (a) In the event that it becomes unlawful or, by
reason of a Change in Law, any KSURE Covered Facility Lender is unable to honor
its obligation to make or maintain KSURE Covered Facility Loans at LIBOR, then
such KSURE Covered Facility Lender will promptly notify the Borrower of such
event (with a copy to the KSURE Covered Facility Agent) and (i) such KSURE
Covered Facility Lender’s obligation to make or to continue KSURE Covered
Facility Loans at LIBOR shall be suspended until such time as such KSURE Covered
Facility Lender may again make and maintain KSURE Covered Facility Loans at
LIBOR and (ii) the Borrower shall convert such KSURE Covered Facility Lender’s
portion of any outstanding KSURE Covered Facility Loans at LIBOR into loans
whose rate basis is determined following the procedures outlined in Section 4.02
(Inability to Determine Interest Rates) effective as of the date of
effectiveness of such Change in Law.

(b) Notwithstanding any other provision of this Agreement to the contrary, but
subject to Section 3.04 (Mandatory Prepayment of Secured Debt) of the Common
Terms Agreement, if such Change in Law shall so mandate, the Borrower shall
prepay in full that portion of the KSURE Covered Facility Loan that such KSURE
Covered Facility Lender advises is so affected, on or before such date as shall
be mandated by such Change in Law.

(c) At the Borrower’s request, each KSURE Covered Facility Lender agrees to use
reasonable efforts, including using reasonable efforts to designate a different
lending office for funding or booking its KSURE Covered Facility Loans or to
assign its rights and obligations under the Financing Documents to another of
its offices, branches or Affiliates, if, in the reasonable judgment of such
KSURE Covered Facility Lender, such designation or assignment (i) would
eliminate or avoid such illegality and (ii) would not subject such KSURE Covered
Facility Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such KSURE Covered Facility Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by such KSURE Covered
Facility Lender in connection with any such designation or assignment.

 

19



--------------------------------------------------------------------------------

4.02 Inability to Determine Interest Rates. If, prior to the commencement of any
Interest Period for a KSURE Covered Facility Loan:

(a) the KSURE Covered Facility Agent reasonably determines that adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
or

(b) the KSURE Covered Facility Agent is advised by the Required Lenders that
such Required Lenders have reasonably determined that LIBOR for such Interest
Period will not adequately and fairly reflect the cost to such KSURE Covered
Facility Lenders of making or maintaining their KSURE Covered Facility Loans for
such Interest Period;

then the KSURE Covered Facility Agent shall give notice thereof (a “Rate
Determination Notice”) to the Borrower and the KSURE Covered Facility Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the KSURE
Covered Facility Agent notifies the Borrower and the KSURE Covered Facility
Lenders that the circumstances giving rise to such notice no longer exist (which
notice of subsequent change in circumstances shall be given as promptly as
practical), (i) during the thirty (30) day period following such Rate
Determination Notice (the “Negotiation Period”) the KSURE Covered Facility Agent
and the Borrower shall negotiate in good faith with a view to agreeing upon a
substitute interest rate basis for such KSURE Covered Facility Loans which shall
reflect the cost to the KSURE Covered Facility Lenders of funding the KSURE
Covered Facility Loans from alternative sources (a “Substitute Basis”) and if
such Substitute Basis is so agreed upon during the Negotiation Period, such
Substitute Basis shall apply in lieu of LIBOR to all Interest Periods commencing
on or after the first day of the affected Interest Period and (ii) if a
Substitute Basis is not agreed upon during the Negotiation Period, the Borrower
may elect to prepay the KSURE Covered Facility Loans; provided, however, that if
the Borrower does not elect so to prepay, each affected KSURE Covered Facility
Lender shall determine (and shall certify from time to time in a certificate
delivered by such KSURE Covered Facility Lender to the KSURE Covered Facility
Agent setting forth in reasonable detail the basis of the computation of such
amount) the rate basis reflecting the cost to such KSURE Covered Facility Lender
of funding the KSURE Covered Facility Loans for the Interest Period commencing
on or after the first day of the affected Interest Period, until the
circumstances giving rise to such notice have ceased to apply and such rate
basis shall be binding upon the Borrower and such KSURE Covered Facility Lenders
and shall apply in lieu of LIBOR for the affected Interest Period.

4.03 Increased Costs. (a) (1) If any Change in Law shall (A) impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any KSURE
Covered Facility Lender; (B) subject the KSURE Covered Facility Agent or any
KSURE Covered Facility Lender, or its group, to any Taxes (other than
(i) Indemnified Taxes, and (ii) Taxes described in clauses (a) through (d) of
the definition of Excluded Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (C) impose on any KSURE Covered Facility Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or KSURE Covered Facility Loans; and (2)

 

20



--------------------------------------------------------------------------------

the result of any of the foregoing shall be to increase the cost to such Person
of making or maintaining any KSURE Covered Facility Loan (or of maintaining its
obligation to make any such KSURE Covered Facility Loan) to the Borrower or to
reduce the amount of any sum received or receivable by such Person hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Person such additional amount or amounts as will compensate such Person for
such additional costs incurred or reduction suffered (except to the extent the
Borrower is excused from payment pursuant to Section 4.04 (Obligation to
Mitigate)).

(b) If any KSURE Covered Facility Lender reasonably determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such KSURE Covered Facility Lender’s capital
or (without duplication) on the capital of such KSURE Covered Facility Lender’s
holding company, if any, as a consequence of this Agreement or any of the KSURE
Covered Facility Loans made by such KSURE Covered Facility Lender, to a level
below that which such KSURE Covered Facility Lender, or such KSURE Covered
Facility Lender’s holding company, could have achieved but for such Change in
Law (taking into consideration such KSURE Covered Facility Lender’s policies and
the policies of such KSURE Covered Facility Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time upon notice
by such KSURE Covered Facility Lender, the Borrower shall pay within thirty
(30) days following the receipt of such notice to such KSURE Covered Facility
Lender such additional amount or amounts as will compensate such KSURE Covered
Facility Lender or (without duplication) such KSURE Covered Facility Lender’s
holding company in full for any such reduction suffered (except to the extent
the Borrower is excused from payment pursuant to Section 4.04 (Obligation to
Mitigate)). In determining such amount, such KSURE Covered Facility Lender may
use any method of averaging and attribution that it (in its sole discretion)
shall deem appropriate.

(c) To claim any amount under this Section 4.03, the KSURE Covered Facility
Agent or a KSURE Covered Facility Lender, as applicable, shall promptly deliver
to the Borrower (with a copy to the KSURE Covered Facility Agent) a certificate
setting forth in reasonable detail the amount or amounts necessary to compensate
the KSURE Covered Facility Agent or such KSURE Covered Facility Lender or its
holding company, as the case may be, under Section 4.03(a) or Section 4.03(b).
The Borrower shall pay the KSURE Covered Facility Agent or such KSURE Covered
Facility Lender, as applicable, the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

(d) Promptly after the KSURE Covered Facility Agent or KSURE Covered Facility
Lender, as applicable, has determined that it will make a request for increased
compensation pursuant to this Section 4.03, such Person shall notify the
Borrower thereof (with a copy to the KSURE Covered Facility Agent). Failure or
delay on the part of the KSURE Covered Facility Agent or KSURE Covered Facility
Lender to demand compensation pursuant to this Section 4.03 shall not constitute
a waiver of such Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Person pursuant to this
Section 4.03 for any increased costs or reductions attributable to the failure
of such Person to notify Borrower within two hundred twenty-five (225) days
after the Change in Law giving rise to those increased costs or reductions of
such Person’s intention to claim compensation for those circumstances; provided
further that, if the Change in Law giving rise to those increased costs or
reductions is retroactive, then the two hundred twenty-five (225) day period
referred to above shall be extended to include that period of retroactive
effect.

 

21



--------------------------------------------------------------------------------

4.04 Obligation to Mitigate. (a) If any KSURE Covered Facility Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any KSURE Covered Facility Lender or
any Government Authority for the account of any KSURE Covered Facility Lender
pursuant to Section 4.06 (Taxes), then, such KSURE Covered Facility Lender, if
requested by the Borrower in writing, shall use commercially reasonable efforts
to designate a different lending office for funding or booking its KSURE Covered
Facility Loans hereunder or to assign its rights and obligations under the
Financing Documents to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such KSURE Covered Facility Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.03 (Increased Costs) or Section 4.06 (Taxes), as applicable, in the
future and (ii) would not subject such KSURE Covered Facility Lender to any
material unreimbursed cost or expense and would not otherwise be disadvantageous
to such KSURE Covered Facility Lender in any material respect, contrary to such
KSURE Covered Facility Lender’s normal banking practices or violate any
applicable Government Rule. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any KSURE Covered Facility Lender in connection
with any such designation or assignment.

(b) Subject to Section 4.04(c), if any KSURE Covered Facility Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any KSURE Covered Facility Lender or
any Government Authority for the account of any KSURE Covered Facility Lender
pursuant to Section 4.06 (Taxes) and, in each case, such KSURE Covered Facility
Lender has declined or is unable to designate a different lending office or to
make an assignment in accordance with Section 4.04(a), or if any KSURE Covered
Facility Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice in writing to such KSURE Covered Facility Lender
and the KSURE Covered Facility Agent, request such KSURE Covered Facility Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04 (Assignments)), all (but not less than
all) its interests, rights and obligations under this Agreement (including all
of its KSURE Covered Facility Loans and KSURE Covered Facility Commitments) to
an Eligible Assignee that shall assume such obligations (which assignee may be
an Eligible Facility Lender, if such Eligible Facility Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the KSURE Covered Facility Agent, (ii) such KSURE Covered
Facility Lender shall have received payment of an amount equal to all
Obligations of the Borrower owing to such KSURE Covered Facility Lender from
such assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other Obligations) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 4.03 (Increased Costs) or payments required to be made pursuant to
Section 4.06 (Taxes), such assignment will result in the elimination or
reduction of such compensation or payments. A KSURE Covered Facility Lender
shall not be required to make any such assignment and delegation if, as a result
of a waiver by such KSURE Covered Facility Lender of its rights under Sections
4.03 (Increased Costs) or 4.06 (Taxes), as applicable, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. If, notwithstanding the satisfaction of each of the conditions set forth
in Sections 4.03 (Increased Costs) or 4.06 (Taxes), a KSURE Covered

 

22



--------------------------------------------------------------------------------

Facility Lender refuses to be replaced pursuant to this Section 4.04, the
Borrower shall not be obligated to pay such KSURE Covered Facility Lender any of
the compensation referred to in this Section 4.04 or any additional amounts
incurred or accrued under Sections 4.03 (Increased Costs) or 4.06 (Taxes) from
and after the date that such replacement would have occurred but for such KSURE
Covered Facility Lender’s refusal. Nothing in this Section 4.04 shall be deemed
to prejudice any rights that the Borrower, the KSURE Covered Facility Agent or
any KSURE Covered Facility Lender may have against any KSURE Covered Facility
Lender that is a Defaulting Lender.

(c) As a condition of the right of the Borrower to remove any KSURE Covered
Facility Lender pursuant to Section 4.04(b) and (d), the Borrower shall either
(i) arrange for the assignment or novation of any Interest Rate Protection
Agreements with such KSURE Covered Facility Lender or any of its Affiliates
simultaneously with such removal or (ii) terminate the applicable Interest Rate
Protection Agreement and pay any relevant Hedge Termination Value.

(d) If (i) any KSURE Covered Facility Lender (such KSURE Covered Facility
Lender, a “Non-Consenting Lender”) has failed to consent to a proposed
amendment, waiver, consent or termination which pursuant to the terms of
Section 11.01 (Amendments, Etc.) requires the consent of all of the KSURE
Covered Facility Lenders and with respect to which the Supermajority Lenders
shall have granted their consent and (ii) no Event of Default then exists, then
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace all such Non-Consenting Lenders by requiring such
Non-Consenting Lenders to assign all their KSURE Covered Facility Loans and all
their KSURE Covered Facility Commitments to one or more Eligible Assignees that
are Eligible Transferees; provided that (A) all Non-Consenting Lenders must be
replaced with one or more Eligible Facility Lenders that grant the applicable
consent, (B) all Obligations of the Borrower owing to such Non-Consenting
Lenders being replaced shall be paid in full to such Non-Consenting Lenders
concurrently with such assignment and (C) the replacement KSURE Covered Facility
Lenders shall purchase the foregoing by paying to such Non-Consenting Lenders a
price equal to the amount of such Obligations. In connection with any such
assignment, the Borrower, the KSURE Covered Facility Agent, such Non-Consenting
Lenders and the replacement KSURE Covered Facility Lenders shall otherwise
comply with Section 11.04 (Assignments). With the consent of the Required
Lenders, the Borrower shall have the right to use new shareholder funding or
amounts on deposit in the Distribution Account that are permitted to be
distributed pursuant to Section 5.10(d) (Distribution Account) of the Accounts
Agreement to prepay all (and not part only) of the Non-Consenting Lenders’ KSURE
Covered Facility Loans and terminate all the Non-Consenting Lenders’ KSURE
Covered Facility Commitments subject, in each case, to payment of all accrued
interest, fees, costs or expenses due under the Financing Documents to the
relevant KSURE Covered Facility Lender.

4.05 Funding Losses. In the event of (a) the payment of any principal of any
KSURE Covered Facility Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow, continue or prepay any KSURE Covered Facility Loan on the
date specified in any notice delivered pursuant hereto or (c) the assignment of
any KSURE Covered Facility Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 4.04

 

23



--------------------------------------------------------------------------------

(Obligation to Mitigate), then, in any such event, the Borrower shall compensate
each KSURE Covered Facility Lender for the loss, cost and expense attributable
to such event. Such loss, cost or expense to any KSURE Covered Facility Lender
shall be deemed to be the amount determined by the KSURE Covered Facility Agent
(based upon the information delivered to it by such KSURE Covered Facility
Lender) to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such KSURE Covered Facility Loan had such
event not occurred, at LIBOR that would have been applicable to such KSURE
Covered Facility Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow or continue a KSURE Covered Facility Loan, for the period that would
have been the Interest Period for such KSURE Covered Facility Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such KSURE Covered Facility Lender would bid
were it to bid, at the commencement of such period, for deposits in Dollars of a
comparable amount and period from other banks in the LIBOR market. To claim any
amount under this Section 4.05, the KSURE Covered Facility Agent shall promptly
deliver to the Borrower a certificate setting forth in reasonable detail any
amount or amounts that the applicable KSURE Covered Facility Lender is entitled
to receive pursuant to this Section 4.05 (including calculations, in reasonable
detail, showing how the KSURE Covered Facility Agent computed such amount or
amounts), which certificate shall be based upon the information delivered to the
KSURE Covered Facility Agent by such KSURE Covered Facility Lender. The Borrower
shall pay to the KSURE Covered Facility Agent for the benefit of the applicable
KSURE Covered Facility Lender the amount due and payable and set forth on any
such certificate within thirty (30) days after receipt thereof.

4.06 Taxes. For purposes of this Section 4.06, the term “applicable Governmental
Rule” includes FATCA.

(a) Payment Free of Taxes. Any and all payments on account of any Obligations
shall be made free and clear of, and without deduction or withholding for, any
Taxes, except as required by applicable Government Rule; provided that, if the
Withholding Agent is required to deduct or withhold any Taxes from those
payments pursuant to applicable Government Rule, then (i) the applicable
Withholding Agent shall make such deductions or withholdings, (ii) the
applicable Withholding Agent shall pay the full amount deducted or withheld to
the relevant Government Authority in accordance with applicable Government Rule
and (iii) if such Tax is an Indemnified Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 4.06) each Person entitled thereto receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made.

(b) Payment of Other Taxes by the Borrower. In addition, but without duplication
of the provisions of Section 4.06(a), the Borrower shall pay any Other Taxes to
the relevant Government Authority in accordance with any applicable Government
Rule.

(c) Indemnification by the Borrower. The Borrower shall indemnify KSURE, each
KSURE Covered Facility Lender and the KSURE Covered Facility Agent, within
thirty (30) days after written demand therefor, for the full amount of any
Indemnified Taxes payable or paid by such Person on or with respect to any
payment on account of any Obligation or

 

24



--------------------------------------------------------------------------------

required to be deducted or withheld from such payment and any Other Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 4.06), and any penalties, interest and reasonable
expenses arising from, or with respect to, those Indemnified Taxes or Other
Taxes, whether or not those Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Government Authority. To claim any
amount under this Section 4.06(c), KSURE, the KSURE Covered Facility Agent or
KSURE Covered Facility Lenders (as applicable) must deliver to the Borrower
(with a copy to the KSURE Covered Facility Agent) a certificate in reasonable
detail as to the amount of such payment or liability, which certificate shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Government Authority pursuant to this Section 4.06, the
Borrower shall deliver to the KSURE Covered Facility Agent the original or a
certified copy of a receipt issued by such Government Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the KSURE Covered Facility Agent.

(e) Status of KSURE and Lenders. (i) KSURE, and each KSURE Covered Facility
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made hereunder, shall deliver to the Borrower and the
KSURE Covered Facility Agent, at the time or times reasonably requested by the
Borrower or the KSURE Covered Facility Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the KSURE Covered
Facility Agent as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, KSURE and any KSURE Covered Facility
Lender, if reasonably requested by the Borrower or the KSURE Covered Facility
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the KSURE Covered Facility Agent as will
enable the Borrower or the KSURE Covered Facility Agent to determine whether or
not KSURE or such KSURE Covered Facility Lender, as applicable, is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.06(e)(ii)(A), (ii)(B) and (ii)(C) and Section 4.06(f)
below) shall not be required if in KSURE’s or such KSURE Covered Facility
Lender’s reasonable judgment, as applicable, such completion, execution or
submission would subject KSURE or such KSURE Covered Facility Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of KSURE or such KSURE Covered Facility Lender.

(ii) Without limiting the generality of the foregoing:

A. each KSURE Covered Facility Lender that is a United States Person shall
deliver to the KSURE Covered Facility Agent for transmission to the Borrower, on
or prior to the date on which such KSURE Covered Facility Lender becomes a KSURE
Covered Facility Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the KSURE Covered Facility
Agent), executed originals of IRS Form W-9 certifying that such KSURE Covered
Facility Lender is exempt from U.S. federal backup withholding tax;

 

25



--------------------------------------------------------------------------------

B. KSURE and each KSURE Covered Facility Lender that is not a United States
Person (including KSURE, for purposes of this paragraph) (a “Non-U.S. Lender”)
shall, to the extent it is legally entitled to do so, deliver to the KSURE
Covered Facility Agent for transmission to the Borrower (but in the case of a
Participant, only to the extent transmission to the Borrower is required under
Section 11.04(d) (Assignments)), on or prior to the Closing Date (in the case of
each KSURE Covered Facility Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the assignment and acceptance
pursuant to which it becomes a KSURE Covered Facility Lender (in the case of
each other KSURE Covered Facility Lender), and from time to time thereafter upon
the reasonable request of the Borrower or the KSURE Covered Facility Agent,
whichever of the following is applicable: (i) in the case of a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Financing Document,
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Financing Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; (iv) executed originals of IRS Form
W-8EXP; or (v) to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8EXP, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable, provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of each such direct and indirect partner;

C. each KSURE Covered Facility Lender, or KSURE, as the case may be, required to
deliver any forms, certificates or other evidence

 

26



--------------------------------------------------------------------------------

with respect to United States federal income tax withholding matters pursuant to
this Section 4.06(e) hereby agrees, from time to time after the initial delivery
by such KSURE Covered Facility Lenders or KSURE, as the case may be, of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such KSURE Covered Facility Lenders or
KSURE, as the case may be, shall, upon reasonable request by the Borrower or the
KSURE Covered Facility Agent, (i) promptly deliver to the KSURE Covered Facility
Agent for transmission to the Borrower (but in the case of a Participant, only
to the extent transmission to the Borrower is required under Section 11.04(d)
(Assignments)) two new original copies of the applicable forms, certificates or
other evidence, properly completed and duly executed by such KSURE Covered
Facility Lender or KSURE, as the case may be, and such other documentation
required under the Code and reasonably requested in writing by the Borrower or
the KSURE Covered Facility Agent to confirm or establish that such KSURE Covered
Facility Lender or KSURE, as the case may be, is not subject to (or is subject
to reduced) deduction or withholding of United States federal income tax with
respect to payments to such KSURE Covered Facility Lender or KSURE, as the case
may be, under this Agreement, or (ii) notify the KSURE Covered Facility Agent
and the Borrower (but in the case of a Participant, only to the extent
transmission to the Borrower is required under Section 11.04(d) (Assignments))
of its inability to deliver any such forms, certificates or other evidence. This
Section 4.06(e) applies without duplication of the provisions of
Section 4.06(f).

(f) FATCA. If a payment made to KSURE or a KSURE Covered Facility Lender under
any Financing Document would be subject to U.S. federal withholding tax imposed
by FATCA if KSURE or such KSURE Covered Facility Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), KSURE or such KSURE
Covered Facility Lender shall deliver to the KSURE Covered Facility Agent at the
time or times prescribed by Government Rule and at such time or times reasonably
requested by the Borrower or the KSURE Covered Facility Agent such documentation
prescribed by applicable Government Rule (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the KSURE Covered Facility Agent as may
be necessary for the Borrower and the KSURE Covered Facility Agent to comply
with their obligations under FATCA and to determine that KSURE or such KSURE
Covered Facility Lender has complied with KSURE’s or such KSURE Covered Facility
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.06(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Refunds. If KSURE, the KSURE Covered Facility Agent or any KSURE Covered
Facility Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the

 

27



--------------------------------------------------------------------------------

Borrower has paid additional amounts pursuant to this Section 4.06, it shall pay
to the Borrower an amount equal to such refund, net of all out-of-pocket
expenses (including Taxes) incurred by KSURE, the KSURE Covered Facility Agent
or such KSURE Covered Facility Lender, as the case may be, and without interest
(other than interest paid by the relevant Government Authority with respect to
such refund), provided that, (i) the Borrower, upon the request of KSURE, the
KSURE Covered Facility Agent or such KSURE Covered Facility Lender (as the case
may be), shall repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Government Authority) to
KSURE, the KSURE Covered Facility Agent or such KSURE Covered Facility Lender in
the event KSURE, the KSURE Covered Facility Agent or such KSURE Covered Facility
Lender is required to repay such refund to such Government Authority, and
(ii) in no event will KSURE, such KSURE Covered Facility Agent or KSURE Covered
Facility Lender be required to pay any amount to the Borrower pursuant to this
Section 4.06(g), the payment of which would place KSURE, such KSURE Covered
Facility Agent or KSURE Covered Facility Lender in a less favorable net
after-Tax position than KSURE, such KSURE Covered Facility Agent or KSURE
Covered Facility Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This subsection shall not be construed to require
KSURE, the KSURE Covered Facility Agent or any KSURE Covered Facility Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.01 Incorporation of Representations and Warranties in the Common Terms
Agreement. The Borrower makes to each of the KSURE Covered Facility Lenders, the
KSURE Covered Facility Agent and the Common Security Trustee the representations
and warranties set forth in Section 4 (Representations and Warranties) of the
Common Terms Agreement on the dates set forth therein.

ARTICLE 6

CONDITIONS PRECEDENT

6.01 Conditions to Closing Date. The occurrence of the Closing Date and the
effectiveness of the KSURE Covered Facility Commitments are subject to the
satisfaction of each of the conditions precedent specified in Schedule 5.1
(Conditions to Closing Date) to the Common Terms Agreement, in each case to the
satisfaction of each of the KSURE Covered Facility Lenders, unless, in each
case, waived by each of the KSURE Covered Facility Lenders.

6.02 Conditions to KSURE Covered Facility True-up Advance. In addition to the
conditions set forth in Section 6.04 (Conditions to Each KSURE Covered Facility
Loan Borrowing), the obligation of each KSURE Covered Facility Lender to make
available its KSURE Covered Facility True-up Advance is subject to the
satisfaction of each of the following conditions precedent, in each case to the
satisfaction of each of the KSURE Covered Facility Lenders, unless, in each
case, waived by each of the KSURE Covered Facility Lenders:

(a) the conditions precedent specified in Schedule 5.2 (Conditions to the
True-up Advance) to the Common Terms Agreement; and

 

28



--------------------------------------------------------------------------------

(b) the KSURE Covered Facility Agent shall have received at least four
(4) Business Days prior to the date of the KSURE Covered Facility True-up
Advance an original copy of the KSURE Acceptance Letter, which shall be in full
force and effect and to the satisfaction of the KSURE Facility Agent.

6.03 Conditions to KSURE Covered Facility Second Advance. In addition to the
conditions set forth in Section 6.04 (Conditions to Each KSURE Covered Facility
Loan Borrowing), the obligation of each KSURE Covered Facility Lender to make
available its KSURE Covered Facility Second Advance is subject to the
satisfaction of the conditions precedent specified in Schedule 5.3 (Conditions
to the Second Advance) to the Common Terms Agreement, in each case to the
satisfaction of the Majority Aggregate Secured Credit Facilities Debt
Participants, unless, in each case, waived by the Majority Aggregate Secured
Credit Facilities Debt Participants.

6.04 Conditions to Each KSURE Covered Facility Loan Borrowing. The obligation of
each KSURE Covered Facility Lender to make any of its KSURE Covered Facility
Loans hereunder is subject to:

(a) the satisfaction of each of the conditions precedent specified in Schedule
5.4 (Conditions to Each Advance) to the Common Terms Agreement, (other than
items (a) and (b) in Schedule 5.4 (Conditions to Each Advance) to the Common
Terms Agreement in the case of the KSURE Covered Facility True-up Advance), in
each case to the satisfaction of:

(i) in the case of the KSURE Covered Facility True-up Advance, each of the
Facility Lenders unless, in each case, waived by each of the Facility Lenders;

(ii) in the case of the KSURE Covered Facility Second Advance:

A. with respect to the condition precedent in item (e) in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement, each of the Facility
Lenders unless waived by each of the Facility Lenders;

B. with respect to the condition precedent in item (d) in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement with respect to the
bringdown of the representation and warranty in Section 4.24 (Material Adverse
Effect) of the Common Terms Agreement, the Supermajority Aggregate Secured
Credit Facilities Debt Participants unless waived by the Supermajority Aggregate
Secured Credit Facilities Debt Participants;

 

29



--------------------------------------------------------------------------------

C. with respect to the condition precedent in item (d) in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement with respect to the
bringdown of the representation and warranty in Section 4.6 (Government
Approvals; Government Rules) of the Common Terms Agreement, the Special
Supermajority Aggregate Secured Credit Facilities Debt Participants unless
waived by the Special Supermajority Aggregate Secured Credit Facilities Debt
Participants; and

D. with respect to each other condition precedent set forth in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement, the Majority
Aggregate Secured Credit Facilities Debt Participants, unless, in each case,
waived by the Majority Aggregate Secured Credit Facilities Debt Participants;
and

(iii) in the case of all Advances made after the KSURE Covered Facility Second
Advance, the Majority Aggregate Secured Credit Facilities Debt Participants,
unless waived by the Majority Aggregate Secured Credit Facilities Debt
Participants; and

(b) KSURE shall have received that portion of the KSURE Premium due as of the
date of such Advance as described in Section 3.11(b) (Fees) or arrangements have
been made to pay such portion out of the proceeds of the Advance.

ARTICLE 7

COVENANTS

7.01 Incorporation of Common Terms Agreement. The Borrower agrees with each
KSURE Covered Facility Lender, the KSURE Covered Facility Agent and the Common
Security Trustee that it will perform or observe (as applicable) the obligations
set forth in Section 6 (Affirmative Covenants), Section 7 (Negative Covenants)
and Section 8 (Reporting Requirements) of the Common Terms Agreement in
accordance with the terms thereof.

ARTICLE 8

DEFAULT AND ENFORCEMENT

8.01 Events of Default under the Common Terms Agreement. The Events of Default
set forth in Section 9 (Events of Default for Secured Debt) of the Common Terms
Agreement shall constitute Events of Default under this Agreement, subject to
all of the provisions of such Sections in the Common Terms Agreement.

8.02 Claims under the KSURE Insurance Policy. Unless otherwise instructed in
writing by the Required Lenders, the KSURE Covered Facility Agent shall, by
written notice to KSURE, issue demand notices under the KSURE Insurance Policy
if it is entitled to do so at such time pursuant to the KSURE Insurance Policy
and exercise any and all rights and remedies available under the KSURE Insurance
Policy.

 

30



--------------------------------------------------------------------------------

8.03 Acceleration Upon Bankruptcy. If any Event of Default described in
Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement occurs with
respect to the Borrower, all outstanding KSURE Covered Facility Commitments, if
any, shall automatically terminate and the outstanding principal amount of the
outstanding KSURE Covered Facility Loans and all other Obligations shall
automatically be and become immediately due and payable, in each case without
notice, demand or further act of the KSURE Covered Facility Agent, KSURE, the
Common Security Trustee or any other KSURE Covered Facility Secured Party.

8.04 Acceleration Upon Other Event of Default. (a) If any Event of Default
occurs for any reason (except the occurrence of any Event of Default described
in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement with
respect to the Borrower, for which provision is made in Section 8.03
(Acceleration Upon Bankruptcy)), whether voluntary or involuntary, and is
continuing (after giving effect to any cure of the applicable Event of Default),
the KSURE Covered Facility Agent may, or upon the direction of the Required
Lenders shall, by written notice to the Borrower declare all or any portion of
the outstanding principal amount of the KSURE Covered Facility Loans and other
Obligations to be due and payable or all the KSURE Covered Facility Commitments
(if not theretofore terminated) to be terminated, whereupon the full unpaid
amount of such KSURE Covered Facility Loans and other Obligations that have been
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, as the case may be, and such
outstanding KSURE Covered Facility Commitments shall terminate.

(b) Any declaration made pursuant to this Section 8.04 may, should the Required
Lenders in their sole and absolute discretion so elect, be rescinded by written
notice to the Borrower at any time after the principal of the KSURE Covered
Facility Loans has become due and payable, but before any judgment or decree for
the payment of the monies so due, or any part thereof, has been entered;
provided that, no such rescission or annulment shall extend to or affect any
subsequent Event of Default or impair any right consequent thereon.

8.05 Action Upon Event of Default. Subject to the terms of the Intercreditor
Agreement, if any Event of Default occurs for any reason, whether voluntary or
involuntary, and is continuing (after giving effect to any cure of the
applicable Event of Default), the KSURE Covered Facility Agent may, or upon the
direction of the Required Lenders shall, by written notice to the Borrower of
its intention to exercise any remedies hereunder, under the other Financing
Documents or at law or in equity, and without further notice of default,
presentment or demand for payment, protest or notice of non-payment or dishonor,
or other notices or demands of any kind, all such notices and demands being
waived by the Borrower, exercise any or all of the following rights and
remedies, in any combination or order that the KSURE Covered Facility Agent or
the Required Lenders may elect, in addition to such other rights or remedies as
the KSURE Covered Facility Agent and the KSURE Covered Facility Lenders may have
hereunder, under the other Financing Documents or at law or in equity:

(a) Without any obligation to do so, make disbursements or KSURE Covered
Facility Loans to or on behalf of the Borrower to cure any Event of Default
hereunder and to cure any default and render any performance under any Material
Project Documents (or any other contract to which the Borrower is a party) as
the Required Lenders in their sole discretion may consider necessary or
appropriate, whether to preserve and protect the Collateral or the

 

31



--------------------------------------------------------------------------------

KSURE Covered Facility Lenders’ interests therein or for any other reason, and
all sums so expended, together with interest on such total amount at the Default
Rate, shall be repaid by the Borrower to the KSURE Covered Facility Agent on
demand and shall be secured by the Financing Documents, notwithstanding that
such expenditures may, together with amounts advanced under this Agreement,
exceed the amount of the KSURE Covered Facility Commitments;

(b) Apply or execute upon any amounts on deposit in any Account or any other
monies of the Borrower on deposit with the KSURE Covered Facility Agent, any
KSURE Covered Facility Lender or the Accounts Bank in the manner provided in the
UCC and other relevant statutes and decisions and interpretations thereunder
with respect to cash collateral;

(c) Enter into possession of the Project and perform or cause to be performed
any and all work and labor necessary to complete construction of the Project
substantially according to the EPC Contracts or to operate and maintain the
Project, and all sums expended by the KSURE Covered Facility Agent in so doing,
together with interest on such total amount at the Default Rate, shall be repaid
by the Borrower to the KSURE Covered Facility Agent upon demand and shall be
secured by the Financing Documents, notwithstanding that such expenditures may,
together with amounts advanced under this Agreement, exceed the KSURE Covered
Facility Commitments.

8.06 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any moneys received by the KSURE Covered Facility Agent from the
Common Security Trustee after the occurrence and during the continuance of an
Event of Default and the period during which remedies have been initiated shall
be applied in full or in part by the KSURE Covered Facility Agent against the
Obligations in the following order of priority (but without prejudice to the
right of the KSURE Covered Facility Lenders, subject to the terms of the
Intercreditor Agreement, to recover any shortfall from the Borrower):

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel) payable to the KSURE Covered
Facility Agent, the Common Security Trustee, the Accounts Bank, or the
Intercreditor Agent in their respective capacities as such;

(b) second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under ARTICLE
4 (LIBOR and Tax Provisions) payable to the KSURE Covered Facility Lenders,
ratably in proportion to the amounts described in this clause second payable to
them, as certified by the KSURE Covered Facility Agent;

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including default interest) with respect to the KSURE
Covered Facility Loans payable to the KSURE Covered Facility Lenders, ratably in
proportion to the respective amounts described in this clause third payable to
them, as certified by the KSURE Covered Facility Agent;

 

32



--------------------------------------------------------------------------------

(d) fourth, to that principal amount of the KSURE Covered Facility Loans payable
to the KSURE Covered Facility Lenders (in inverse order of maturity), ratably
among the KSURE Covered Facility Lenders in proportion to the respective amounts
described in this clause fourth held by them, as certified by the KSURE Covered
Facility Agent; and

(e) fifth, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by applicable Government Rule.

ARTICLE 9

THE KSURE COVERED FACILITY AGENT

9.01 Appointment and Authority. (a) Each of the KSURE Covered Facility Lenders
hereby appoints, designates and authorizes The Korea Development Bank, New York
Branch as its KSURE Covered Facility Agent under and for purposes of each
Financing Document to which the KSURE Covered Facility Agent is a party, and in
its capacity as the KSURE Covered Facility Agent, to act on its behalf as
Secured Debt Holder Group Representative and the Designated Voting Party (as
defined in the Intercreditor Agreement) for the KSURE Covered Facility Lenders.
The Korea Development Bank, New York Branch hereby accepts this appointment and
agrees to act as the KSURE Covered Facility Agent for the KSURE Covered Facility
Lenders in accordance with the terms of this Agreement. Each of the KSURE
Covered Facility Lenders appoints and authorizes the KSURE Covered Facility
Agent to act on behalf of such KSURE Covered Facility Lender under each
Financing Document to which it is a party and in the absence of other written
instructions from the Required Lenders received from time to time by the KSURE
Covered Facility Agent (with respect to which the KSURE Covered Facility Agent
agrees that it will comply, except as otherwise provided in this Section 9.01 or
as otherwise advised by counsel, and subject in all cases to the terms of the
Intercreditor Agreement), to exercise such powers hereunder and thereunder as
are specifically delegated to or required of the KSURE Covered Facility Agent by
the terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the KSURE Covered Facility Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the KSURE Covered Facility Agent have or be deemed to have any
fiduciary relationship with any KSURE Covered Facility Lender or other KSURE
Covered Facility Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the KSURE Covered Facility Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the KSURE Covered Facility Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Government Rule. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) The provisions of this ARTICLE 9 are solely for the benefit of the KSURE
Covered Facility Agent and the KSURE Covered Facility Lenders, and neither the
Borrower nor any other Person shall have rights as a third party beneficiary of
any of such provisions other than the Borrower’s rights under Sections 9.07(a)
and (b) (Resignation or Removal of KSURE Covered Facility Agent) and 9.12(b)
(KSURE Insurance Policy).

 

33



--------------------------------------------------------------------------------

9.02 Rights as a Lender or Secured Hedging Party. Each Person serving as the
KSURE Covered Facility Agent hereunder or under any other Financing Document
shall have the same rights and powers in its capacity as a Commercial Bank
Lender, KEXIM Covered Facility Lender, KSURE Covered Facility Lender or Secured
Hedging Party, as the case may be, as any other Commercial Bank Lender, KEXIM
Covered Facility Lender, KSURE Covered Facility Lender or Secured Hedging Party,
as the case may be, and may exercise the same as though it were not the KSURE
Covered Facility Agent. Each such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
Affiliates of the Borrower as if such Person were not the KSURE Covered Facility
Agent hereunder and without any duty to account therefor to the KSURE Covered
Facility Lenders.

9.03 Exculpatory Provisions. (a) The KSURE Covered Facility Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Financing Documents and the KSURE Insurance; provided that notwithstanding
anything to the contrary in this Agreement or any other Financing Document, in
the event of any conflict between the duties, responsibilities and obligations
of the KSURE Covered Facility Agent under this Agreement and its duties,
responsibilities and obligations under the KSURE Insurance, the duties,
responsibilities and obligations of the KSURE Covered Facility Agent under the
KSURE Insurance (subject to Section 9.12 (KSURE Insurance Policy)) shall
prevail. Without limiting the generality of the foregoing, the KSURE Covered
Facility Agent shall not:

(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents and the KSURE Insurance
that the KSURE Covered Facility Agent is required to exercise as directed in
writing by KSURE or the Required Lenders (or such other number or percentage of
the KSURE Covered Facility Lenders as shall be expressly provided for herein or
in the other Financing Documents); provided that the KSURE Covered Facility
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the KSURE Covered Facility Agent to liability
or that is contrary to any Financing Document or applicable Government Rule; or

(iii) except as expressly set forth herein and in the other Financing Documents
and the KSURE Insurance, have any duty to disclose, nor shall the KSURE Covered
Facility Agent be liable for any failure to disclose, any information relating
to the Borrower or any of its Affiliates that is communicated to or obtained by
the Person serving as the KSURE Covered Facility Agent or any of its Affiliates
in any capacity.

(b) The KSURE Covered Facility Agent shall not be liable for any action taken or
not taken by it (i) with the prior written consent or at the request of KSURE or
the

 

34



--------------------------------------------------------------------------------

Required Lenders (or such other number or percentage of the KSURE Covered
Facility Lenders as may be necessary, or as the KSURE Covered Facility Agent may
believe in good faith to be necessary, under the circumstances as provided in
Section 11.01 (Amendments, Etc.)) or (ii) in the absence of its own gross
negligence or willful misconduct. The KSURE Covered Facility Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to the KSURE
Covered Facility Agent in writing by the Borrower, KSURE or a KSURE Covered
Facility Lender.

(c) The KSURE Covered Facility Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Financing Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence or continuance of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Financing Document or any other
agreement, instrument or document, or the perfection or priority of any Lien or
security interest created or purported to be created by any Security Document,
or (v) the satisfaction of any condition set forth in ARTICLE 6 (Conditions
Precedent) or elsewhere herein, other than to confirm receipt of any items
expressly required to be delivered to the KSURE Covered Facility Agent.

9.04 Reliance by KSURE Covered Facility Agent. The KSURE Covered Facility Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The KSURE Covered
Facility Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a KSURE Covered Facility Loan that by its
terms must be fulfilled to the satisfaction of any KSURE Covered Facility
Lender, the KSURE Covered Facility Agent may presume that such condition is
satisfactory to such KSURE Covered Facility Lender unless the KSURE Covered
Facility Agent has received notice to the contrary from such KSURE Covered
Facility Lender prior to the making of such KSURE Covered Facility Loan. The
KSURE Covered Facility Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The KSURE Covered Facility Agent may perform any and
all of its duties and exercise any and all its rights and powers hereunder or
under any other Financing Document by or through any one or more sub-agents
appointed by the KSURE Covered Facility Agent. The KSURE Covered Facility Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this ARTICLE 9 shall apply to any such sub-agent and
to the Related Parties of the KSURE Covered Facility Agent, and shall apply to
all of their respective activities in connection with their acting as or for the
KSURE Covered Facility Agent.

 

35



--------------------------------------------------------------------------------

9.06 Indemnification by the KSURE Covered Facility Lenders. Without limiting the
obligations of the Borrower hereunder, each KSURE Covered Facility Lender agrees
to indemnify the KSURE Covered Facility Agent and Related Parties thereof
ratably in accordance with all its KSURE Covered Facility Commitments for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, which may at any time be imposed on, incurred by or asserted against
the KSURE Covered Facility Agent or any of its Related Parties in any way
relating to or arising out of this Agreement, the other Financing Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof or of any such other documents; provided, however, that
no KSURE Covered Facility Lender shall be liable for any of the foregoing to the
extent they arise solely from the KSURE Covered Facility Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. The KSURE Covered Facility Agent
shall be fully justified in taking, refusing to take or continuing to take any
action hereunder unless it shall first be indemnified to its satisfaction by the
KSURE Covered Facility Lenders against any and all liability and expense which
may be incurred by it by reason of taking, refusing to take or continuing to
take any such action. Without limitation of the foregoing, each KSURE Covered
Facility Lender agrees to reimburse, ratably in accordance with all its KSURE
Covered Facility Commitments, the KSURE Covered Facility Agent promptly upon
demand for any out-of-pocket expenses (including counsel fees) incurred by the
KSURE Covered Facility Agent in connection with the preparation, execution,
administration, amendment, waiver, modification or enforcement of, or legal
advice in respect of rights or responsibilities under, the Transaction
Documents, to the extent that the KSURE Covered Facility Agent is not reimbursed
promptly for such expenses by Borrower. The obligation of the KSURE Covered
Facility Lenders to make payments pursuant to this Section 9.06 is several and
not joint, and the same shall survive the payment in full of the Obligations and
the termination of this Agreement.

9.07 Resignation or Removal of KSURE Covered Facility Agent. (a) The KSURE
Covered Facility Agent may resign from the performance of all its functions and
duties hereunder and under the other Financing Documents and the KSURE Insurance
at any time by giving thirty (30) days’ prior written notice to the Borrower,
the KSURE Covered Facility Lenders and KSURE. The KSURE Covered Facility Agent
may be removed at any time (i) by the Required Lenders for such Person’s gross
negligence or willful misconduct or (ii) by the Borrower, with the consent of
the Required Lenders and KSURE, for such Person’s gross negligence or willful
misconduct. In the event The Korea Development Bank, New York Branch is no
longer the KSURE Covered Facility Agent, any successor KSURE Covered Facility
Agent may be removed at any time with cause by the Required Lenders and KSURE.
Any such resignation or removal shall take effect upon the appointment of a
successor KSURE Covered Facility Agent, in accordance with this Section 9.07.

(b) Upon any notice of resignation by the KSURE Covered Facility Agent or upon
the removal of the KSURE Covered Facility Agent pursuant to Section 9.07(a), the
Required Lenders shall, with the consent of KSURE (such consent not to be
unreasonably

 

36



--------------------------------------------------------------------------------

conditioned, delayed or withheld) appoint a successor KSURE Covered Facility
Agent, hereunder and under each other Financing Document to which the KSURE
Covered Facility Agent is a party, such successor KSURE Covered Facility Agent
to be a commercial bank having a combined capital and surplus of at least one
billion Dollars ($1,000,000,000); provided that, if no Default or Event of
Default shall then be continuing, appointment of a successor KSURE Covered
Facility Agent shall also be acceptable to the Borrower (such acceptance not to
be unreasonably withheld, conditioned or delayed). The fees payable by the
Borrower to a successor KSURE Covered Facility Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.

(c) If no successor KSURE Covered Facility Agent has been appointed by the
Required Lenders within thirty (30) days after the date such notice of
resignation was given by such resigning KSURE Covered Facility Agent, or the
Required Lenders elected to remove such Person, any KSURE Covered Facility
Secured Party may petition any court of competent jurisdiction for the
appointment of a successor KSURE Covered Facility Agent. Such court may
thereupon, after such notice, if any, as it may deem proper, appoint a successor
KSURE Covered Facility Agent, who shall serve as KSURE Covered Facility Agent
hereunder and under each other Financing Document to which it is a party until
such time, if any, as the Required Lenders appoint a successor KSURE Covered
Facility Agent, as provided above.

(d) Upon the acceptance of a successor’s appointment as KSURE Covered Facility
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed) KSURE
Covered Facility Agent, and the retiring (or removed) KSURE Covered Facility
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Financing Documents. After the retirement or removal of the
KSURE Covered Facility Agent hereunder and under the other Financing Documents,
the provisions of this ARTICLE 9 and Section 11.08 (Indemnification by the
Borrower) shall continue in effect for the benefit of such retiring (or removed)
Person, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Person
was acting in its capacity as KSURE Covered Facility Agent.

9.08 No Amendment to Duties of KSURE Covered Facility Agent Without Consent. The
KSURE Covered Facility Agent shall not be bound by any waiver, amendment,
supplement or modification of this Agreement or any other Financing Document,
including the KSURE Insurance, that affects its rights or duties hereunder or
thereunder unless such KSURE Covered Facility Agent shall have given its prior
written consent, in its capacity as KSURE Covered Facility Agent thereto.

9.09 Non-Reliance on KSURE Covered Facility Agent. Each of the KSURE Covered
Facility Lenders acknowledges that it has, independently and without reliance
upon the KSURE Covered Facility Agent, any other KSURE Covered Facility Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and make its extensions of credit. Each of the KSURE Covered
Facility Lenders also acknowledges that it will, independently and without
reliance upon the KSURE Covered Facility Agent, any other KSURE Covered Facility
Lender or any of their Related Parties and based on such documents and

 

37



--------------------------------------------------------------------------------

information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.

9.10 No Mandated Lead Arranger Duties. Anything herein to the contrart
notwithstanding, no Mandated Lead Arranger shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the KSURE Covered Facility Agent or KSURE Covered Facility Lender hereunder.

9.11 Certain Obligations. The KSURE Covered Facility Agent shall:

(a) give prompt notice to each KSURE Covered Facility Lender and KSURE of
receipt of each notice or request required or permitted to be given to the KSURE
Covered Facility Agent by the Borrower pursuant to the terms of this Agreement
or any other Financing Document (unless concurrently delivered to the KSURE
Covered Facility Lenders and KSURE by the Borrower). The KSURE Covered Facility
Agent will distribute to each KSURE Covered Facility Lender and KSURE each
document or instrument (including each document or instrument delivered by the
Borrower to the KSURE Covered Facility Agent pursuant to ARTICLE 5
(Representations and Warranties), ARTICLE 6 (Conditions Precedent) and ARTICLE 7
(Covenants)) received for the account of the KSURE Covered Facility Agent and
copies of all other communications received by the KSURE Covered Facility Agent
from the Borrower for distribution to the KSURE Covered Facility Lenders by the
KSURE Covered Facility Agent in accordance with the terms of this Agreement or
any other Financing Document.

(b) except as otherwise expressly provided in any other Financing Document,
perform its duties in accordance with any instructions given to it by (i) KSURE
or (ii) the KSURE Covered Facility Lenders or the Required Lenders, as the case
may be, acting as instructed or approved by KSURE in writing, which instructions
shall be binding on the KSURE Covered Facility Agent;

(c) if so instructed by (1) KSURE or (2) the KSURE Covered Facility Lenders or
the Required Lenders, as the case may be, acting as instructed or approved by
KSURE in writing, refrain from exercising any right, power, authority or
discretion vested in it; and

(d) without additional charge or compensation, perform such calculations and
furnish to KSURE and the KSURE Covered Facility Lenders information relating to
the principal amount outstanding, the KSURE Premium due to KSURE, interest due,
and such other matters as the KSURE Covered Facility Lenders or KSURE may
reasonably request.

9.12 KSURE Insurance Policy.

(a) The KSURE Covered Facility Agent hereby declares that it holds and shall
hold (i) the benefit of all representations, covenants, guarantees, indemnities
and other contractual provisions given in favor of the KSURE Covered Facility
Agent (other than any such benefits given to the KSURE Covered Facility Agent
solely for its own benefit) by or pursuant to the KSURE Insurance Policy and
(ii) any amount paid to or recovered by the KSURE Covered Facility Agent in
respect of the enforcement of the benefits referred to in clause (i) above for
the benefit of itself and the other KSURE Covered Facility Lenders.

 

38



--------------------------------------------------------------------------------

(b) Neither the KSURE Covered Facility Agent nor any KSURE Covered Facility
Lender shall consent to any amendment, modification or supplement to the KSURE
Insurance Policy without the prior written consent of KSURE and the Borrower
(which shall not be unreasonably withheld or delayed), provided, however, that
no such Borrower consent shall be required for any such amendment, modification
or supplement which becomes effective either by operation of law or through a
modification of a KSURE rule or policy of general application, as the case may
be.

(c) The KSURE Covered Facility Agent shall not consent to the assignment or
transfer of KSURE’s rights or obligations pursuant to the KSURE Insurance Policy
without the consent of each KSURE Covered Facility Lender.

(d) Each of the KSURE Covered Facility Lenders hereby acknowledges that it has
full knowledge of all terms and conditions of the KSURE Insurance (including the
General Terms and Conditions and the Special Terms and Conditions) and agrees to
comply with all the provisions thereof.

9.13 Voting.

(a) Notwithstanding anything to the contrary contained in this Agreement, all
votes to be taken by the KSURE Covered Facility Agent or any KSURE Covered
Facility Lenders for the purpose of any determination under this Agreement or
any Intercreditor Vote shall require the prior written consent of KSURE, the
refusal of which shall be deemed to be a unanimous vote against the relevant
action, decision or other matter, and the KSURE Covered Facility Agent shall
cast its votes accordingly.

(b) As between KSURE, the KSURE Covered Facility Agent and the KSURE Covered
Facility Lenders, KSURE shall be entitled to exercise all of the voting rights
held by the KSURE Covered Facility Lenders under the Financing Documents.

9.14 KSURE Override.

(a) Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall oblige any KSURE Covered Facility Lender to act (or omit to act)
in a manner that is inconsistent with any requirement of KSURE under or in
connection with the KSURE Insurance Policy and, in particular:

(i) the KSURE Covered Facility Agent shall be authorized to take all such
actions as it may deem necessary to ensure that all requirements of KSURE under
or in connection with the KSURE Insurance Policy are complied with; and

 

39



--------------------------------------------------------------------------------

(ii) the KSURE Covered Facility Agent shall not be obliged to do anything if, in
its opinion, to do so could result in a breach of any requirements of KSURE
under or in connection with the KSURE Insurance Policy or affect the validity of
the KSURE Insurance Policy.

(b) Nothing in this Section 9.14 shall affect the rights or obligations of the
Borrower.

ARTICLE 10

SUBROGATION AND REIMBURSEMENT

10.01 KSURE Insurance Policy. In addition to any right of indemnification or
subrogation KSURE may have at law, in equity or otherwise, the Borrower and the
KSURE Covered Facility Agent (on behalf of the KSURE Covered Facility Lenders)
acknowledge that, if KSURE is required to make any payment pursuant to the KSURE
Insurance Policy (each such payment being a “KSURE Insurance Policy Payment”),
KSURE shall be subrogated to all of the rights and remedies of any KSURE Covered
Facility Lender receiving payment under the KSURE Insurance Policy in respect
thereof under any Financing Document to the extent of any such KSURE Insurance
Policy Payment, and that such rights of subrogation and the Borrower’s
obligations hereunder to KSURE as subrogee shall, without double counting
(including to the extent recoverable pursuant to any “Assignment” as defined in
the KSURE Insurance Policy), constitute unpaid Obligations for the purposes of
the Financing Document. In furtherance of the foregoing, the Borrower shall,
without double counting (including to the extent recoverable pursuant to any
“Assignment” as defined in the KSURE Insurance Policy) and on demand by KSURE or
as KSURE may otherwise direct, reimburse KSURE for any KSURE Insurance Policy
Payment made by KSURE from time to time and pay to KSURE in accordance with the
terms of this Agreement an amount equal to any KSURE Insurance Policy Payment
plus interest at the Default Rate for the period from the date such KSURE
Insurance Policy Payment is made by KSURE until the same is reimbursed by the
Borrower, upon demand by KSURE from time to time.

10.02 Obligations Unconditional. The obligations of the Borrower to reimburse
KSURE and to pay the amount of interest required pursuant to Section 10.01
(KSURE Insurance Policy) are irrevocable and unconditional without regard to any
circumstance whatsoever and shall not require any notice to the Borrower or any
other Person.

ARTICLE 11

MISCELLANEOUS PROVISIONS

11.01 Amendments, Etc. Subject to the terms of the Intercreditor Agreement, no
consent, amendment, waiver or termination of any provision of this Agreement
shall be effective

 

40



--------------------------------------------------------------------------------

unless in writing signed by the Borrower and the Required Lenders, and each such
amendment, waiver, termination or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
without the consent of each KSURE Covered Facility Lender or, in connection with
clause (g)(i)(y) below, the Supermajority Lenders (in each case, other than any
KSURE Covered Facility Lender that is a Loan Party, a Sponsor or an Affiliate or
Subsidiary thereof), no such amendment, waiver, termination or consent shall:

(a) [Reserved];

(b) extend or increase any KSURE Covered Facility Commitment;

(c) postpone any date scheduled for any payment of principal, fees or interest
(as applicable) under Section 3.01 (Repayment of KSURE Covered Facility Loan
Borrowings), Section 3.02 (Interest Payment Dates), Section 3.07 (Mandatory
Prepayment), or Section 3.11 (Fees) or any date fixed by the KSURE Covered
Facility Agent for the payment of fees or other amounts due to the KSURE Covered
Facility Lenders (or any of them) hereunder;

(d) reduce the principal of, or the rate of interest specified herein on, any
KSURE Covered Facility Loan, or any Fees or other amounts (including any
mandatory prepayments under Section 3.08 (Mandatory Prepayment)) payable to any
KSURE Covered Facility Lender hereunder, other than interest payable at the
Default Rate;

(e) change the order of application of any reduction in any KSURE Covered
Facility Commitments or any prepayment of KSURE Covered Facility Loans from the
application thereof set forth in the applicable provisions of Section 2.04
(Termination or Reduction of Commitments), Section 3.07 (Optional Prepayment),
Section 3.08 (Mandatory Prepayment), Section 3.12 (Pro Rata Treatment), or
Section 3.13 (Sharing of Payments), respectively, in any manner;

(f) change any provision of this Section 11.01, the definition of Required
Lenders, Supermajority Lenders, or any other provision hereof specifying the
number or percentage of KSURE Covered Facility Lenders required to amend, waive,
terminate or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder;

(g) subject to all other provisions of this Section 11.01, release or allow
release of (i) the Borrower from (x) all or (y) a material, portion of its
obligations under this Agreement, the Common Terms Agreement or any Security
Document, (ii) all or a material portion of the Collateral from the Lien of any
of the Security Documents (other than with respect to assets the conveyance,
sale, lease, transfer or other disposal of which is permitted under
Section 7.2(b) (Prohibition of Fundamental Changes) of the Common Terms
Agreement), or (iii) any guaranties or commitments (other than any KSURE Covered
Facility Commitments) under or in connection with this Agreement, the Common
Terms Agreement or any Security Document;

(h) amend, modify, waive or supplement the terms of Section 11.04 (Assignments)
of this Agreement or Section 2.6 (Expansion Debt) of the Common Terms Agreement;

 

41



--------------------------------------------------------------------------------

(i) amend the definition of Permitted Indebtedness or KSURE Covered Facility
Secured Parties; or

(j) amend, modify or waive any of the matters listed on Schedule 1 (Unanimous
Decisions) to the Intercreditor Agreement;

provided, further, that, notwithstanding anything to the contrary contained in
this Agreement, no amendment, modification or supplement to this Agreement shall
be effective without the prior written approval of KSURE. Each KSURE Covered
Facility Lender shall provide written notice of any vote or action with respect
to any consent, amendment, waiver or termination taken pursuant to this
Agreement, or any other Financing Document, to the KSURE Covered Facility Agent
with a copy to the Intercreditor Agent.

11.02 Entire Agreement. This Agreement, the other Financing Documents and any
agreement, document or instrument attached hereto or referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect to the subject
matter hereof. In the event of any conflict between the terms, conditions and
provisions of this Agreement and any such agreement, document or instrument, the
terms, conditions and provisions of this Agreement shall prevail.

11.03 Applicable Government Rule; Jurisdiction; Etc. (a) THIS AGREEMENT, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
OF AMERICA WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF,
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR, IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION IF APPLICABLE LAW DOES NOT PERMIT A CLAIM,

 

42



--------------------------------------------------------------------------------

ACTION OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS SECTION TO BE
FILED, HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.03(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) Service of Process. Each party irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to such Person at its then effective notice addresses pursuant to
Section 11.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction if applicable law does not permit a claim, action or
proceeding referred to in the first sentence of Section 11.03(b) to be filed,
heard or determined in or by the courts specified therein.

(e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this
Section 11.03(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.03.

 

43



--------------------------------------------------------------------------------

11.04 Assignments. (a) The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each of the KSURE Covered Facility Lenders and the KSURE
Covered Facility Agent (and any attempted assignment or other transfer by the
Borrower without such consent shall be null and void), and no KSURE Covered
Facility Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with
Section 11.04(b), (ii) by way of participation in accordance with
Section 11.04(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.04(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).

(b) Subject to this Section 11.04(b), any KSURE Covered Facility Lender may at
any time after the date hereof assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its KSURE Covered Facility Commitment or the KSURE Covered Facility
Loans at the time owing to it) (provided that, on the date of such assignment,
such assignment would not result in an increase in amounts payable by the
Borrower under Section 4.03 (Increased Costs) or Section 4.05 (Funding Losses),
unless such increase in amounts payable measured on such date of assignment is
waived by the assigning and assuming KSURE Covered Facility Lenders and such
Eligible Assignee). Except in the case of (x) an assignment of the entire
remaining amount of the assigning KSURE Covered Facility Lender’s KSURE Covered
Facility Commitment and the KSURE Covered Facility Loans at the time owing to it
or (y) an assignment to an Eligible Facility Lender, or an Affiliate of an
Eligible Facility Lender, or an Approved Fund with respect to an Eligible
Facility Lender, the sum of (1) the outstanding KSURE Covered Facility
Commitments, if any, and (2) the outstanding KSURE Covered Facility Loans
subject to each such assignment (determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the KSURE Covered
Facility Agent or, if “Trade Date” is specified in the Lender Assignment
Agreement, as of the Trade Date) shall not be less than five million Dollars
($5,000,000) and, with respect to the assignment of the KSURE Covered Facility
Loans, in integral multiples of one million Dollars ($1,000,000), unless the
KSURE Covered Facility Agent otherwise consents in writing. Each partial
assignment shall be made as an assignment of the same percentage of outstanding
KSURE Covered Facility Commitment and outstanding KSURE Covered Facility Loans
and a proportionate part of all the assigning KSURE Covered Facility Lender’s
rights and obligations under this Agreement with respect to the KSURE Covered
Facility Loan and the KSURE Covered Facility Commitment. The parties to each
assignment shall execute and deliver to the KSURE Covered Facility Agent a
Lender Assignment Agreement in the form of Exhibit C, together with a processing
and recordation fee of three thousand five hundred Dollars ($3,500); provided
that (A) no such fee shall be payable in the case of an assignment to an
Eligible Facility Lender, an Affiliate thereof or an Approved Fund with respect
to an Eligible Facility Lender, as applicable, and (B) in the case of
contemporaneous assignments by a KSURE Covered Facility Lender to one or more
Approved Funds managed by the same investment advisor (which Approved Funds are
not then KSURE Covered Facility Lenders hereunder), only a single such three
thousand five hundred Dollar ($3,500) fee shall be payable for all such
contemporaneous assignments. If the Eligible Assignee is not an Eligible
Facility Lender prior to such assignment, it shall deliver to the KSURE Covered
Facility Agent an administrative questionnaire and all documentation and other
information required by bank regulatory

 

44



--------------------------------------------------------------------------------

authorities under applicable “know your customer” requirements. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the KSURE Covered Facility Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the KSURE Covered Facility Agent, the applicable pro
rata share of KSURE Covered Facility Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the KSURE Covered Facility
Agent, and each other KSURE Covered Facility Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all KSURE Covered Facility Loans in accordance with its KSURE Covered
Facility Loan Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the KSURE
Covered Facility Agent pursuant to Section 11.04(c), from and after the
effective date specified in each Lender Assignment Agreement, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Lender Assignment Agreement, have the rights and
obligations of a KSURE Covered Facility Lender under this Agreement, and the
assigning KSURE Covered Facility Lender shall, to the extent of the interest
assigned by such Lender Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of a Lender Assignment Agreement covering
all of the KSURE Covered Facility Lender’s rights and obligations under this
Agreement, such KSURE Covered Facility Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Section 4.01 (LIBOR Lending
Unlawful), Section 4.03 (Increased Costs), Section 4.05 (Funding Losses),
Section 4.06 (Taxes), Section 11.06 (Costs and Expenses) and Section 11.08
(Indemnification by the Borrower) with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that KSURE Covered Facility Lender’s having been a
Defaulting Lender. Upon request, the Borrower (at its expense) shall execute and
deliver a KSURE Covered Facility Note to the assignee and/or a revised KSURE
Covered Facility Note to the assigning KSURE Covered Facility Lender reflecting
such assignment. Any assignment or transfer by a KSURE Covered Facility Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.04(b) shall be treated for purposes of this Agreement as a sale by
such KSURE Covered Facility Lender of a participation in such rights and
obligations in accordance with Section 11.04(d). Upon any such assignment, the
KSURE Covered Facility Agent will deliver a notice thereof to the Borrower
(provided that failure to deliver such notice shall not result in any liability
for the KSURE Covered Facility Agent); provided that, no assignment or transfer
of any rights or obligations of a KSURE Covered Facility Lender shall be
permitted without the prior written consent of KSURE.

 

45



--------------------------------------------------------------------------------

(c) The KSURE Covered Facility Agent shall maintain the Register in accordance
with Section 2.03(e) (Borrowing of Loans) above.

(d) Any KSURE Covered Facility Lender may at any time, without the consent of,
or notice to, the Borrower or the KSURE Covered Facility Agent, sell
participations to any Person (other than a natural person or any Loan Party, any
Sponsor, any Material Project Party, any Person that is party to any Additional
Material Project Document or any Affiliate or Subsidiary thereof) (each, a
“Participant”) in all or a portion of such KSURE Covered Facility Lender’s
rights or obligations under this Agreement (including all or a portion of its
KSURE Covered Facility Commitment or the KSURE Covered Facility Loans owing to
it); provided that (i) such KSURE Covered Facility Lender’s obligations under
this Agreement shall remain unchanged, (ii) such KSURE Covered Facility Lender
remains solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the KSURE Covered Facility Agent and
the other KSURE Covered Facility Lenders shall continue to deal solely and
directly with such KSURE Covered Facility Lender in connection with such KSURE
Covered Facility Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each KSURE Covered Facility Lender shall be responsible for
the indemnity under Section 9.06 (Indemnification by the KSURE Covered Facility
Lenders) with respect to any payments made by such KSURE Covered Facility Lender
to its Participant(s). Any agreement or instrument pursuant to which a KSURE
Covered Facility Lender sells such a participation shall provide that such KSURE
Covered Facility Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that, such agreement or instrument may provide that such
KSURE Covered Facility Lender will not, without the consent of the Participant,
but subject in all cases to KSURE’s rights hereunder, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
(Amendments, Etc.) that directly affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.03
(Increased Costs), 4.05 (Funding Losses) and 4.06 (Taxes) (subject to the
requirements and limitations therein, including the requirements under
Section 4.06(e) (Taxes – Status of Lenders) (it being understood that any
documentation required under Section 4.06 (Taxes) shall be delivered to the
participating KSURE Covered Facility Lender)) to the same extent as if it were a
KSURE Covered Facility Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.04 (Obligation to
Mitigate) as if it were an assignee under paragraph (b) of this Section 11.04;
and (B) shall not be entitled to receive any greater payment under Sections 4.03
(Increased Costs) or 4.06 (Taxes), with respect to any participation, than its
participating KSURE Covered Facility Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each KSURE Covered Facility Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 4.04
(Obligation to Mitigate) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.14 (Right of Setoff) as though it were a KSURE Covered Facility
Lender; provided that such Participant agrees to be subject to Section 3.13
(Sharing of Payments) as though it were a KSURE Covered Facility Lender. Each
KSURE Covered Facility Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal

 

46



--------------------------------------------------------------------------------

amounts (and stated interest) of each Participant’s interest in the KSURE
Covered Facility Loans or other obligations under the Financing Documents (the
“Participant Register”); provided that no KSURE Covered Facility Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Financing Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such KSURE Covered Facility Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the KSURE Covered Facility Agent (in
its capacity as KSURE Covered Facility Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Any KSURE Covered Facility Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its KSURE Covered Facility Notes, if any) to secure obligations
of such KSURE Covered Facility Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction; provided that, no such pledge or assignment shall release such
KSURE Covered Facility Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such KSURE Covered Facility Lender
as a party hereto.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.05 Benefits of Agreement. (a) Except as provided in Section 11.05(b) below,
nothing in this Agreement or any other Financing Document, express or implied,
shall be construed to give to any Person, other than the parties hereto, each of
their successors and permitted assigns under this Agreement or any other
Financing Document, Participants to the extent provided in Section 11.04
(Assignments) and, to the extent expressly contemplated hereby, the Related
Parties of each of the KSURE Covered Facility Agent, the Common Security Trustee
and the KSURE Covered Facility Lenders, any benefit or any legal or equitable
right or remedy under this Agreement.

(b) The parties agree that KSURE is hereby made an express third party
beneficiary of, and is entitled to enforce all of its rights under, this
Agreement.

11.06 Costs and Expenses. The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by each of the KSURE Covered Facility
Agent, the Common Security Trustee and the KSURE Covered Facility Lenders and
their Affiliates (including all reasonable fees, costs and expenses of one
counsel plus one local counsel for the

 

47



--------------------------------------------------------------------------------

KSURE Covered Facility Lenders and their Affiliates in each relevant
jurisdiction (provided that, in the case of the continuation of an Event of
Default, any KSURE Covered Facility Lender may retain separate counsel in the
event of an actual conflict of interest (which may be multiple counsel, but only
the least number necessary to resolve such conflict of interest) and the
Borrower shall pay all reasonable fees, cost and expenses of such additional
counsel), in connection with the preparation, negotiation, syndication,
execution and delivery of this Agreement and the other Financing Documents;
(b) all reasonable and documented out of pocket expenses incurred by the KSURE
Covered Facility Agent, the Common Security Trustee and the KSURE Covered
Facility Lenders (including all reasonable fees, costs and expenses of one
counsel plus one local counsel for KSURE and their Affiliates in each relevant
jurisdiction (provided that, in the case of the continuation of an Event of
Default, any KSURE Covered Facility Lender may retain separate counsel in the
event of an actual conflict of interest (which may be multiple counsel, but only
the least number necessary to resolve such conflict of interest) and the
Borrower shall pay all reasonable fees, cost and expenses of such additional
counsel), in connection with any amendments, modifications or waivers of the
provisions of this Agreement and the other Financing Documents (whether or not
the transactions contemplated hereby or thereby are consummated); (c) all
reasonable and documented out-of-pocket expenses incurred by the KSURE Covered
Facility Agent and the Common Security Trustee (including all reasonable fees,
costs and expenses of one counsel plus one local counsel for the KSURE Covered
Facility Lenders and their Affiliates in each relevant jurisdiction (provided
that, in the case of the continuation of an Event of Default, any KSURE Covered
Facility Lender may retain separate counsel in the event of an actual conflict
of interest (which may be multiple counsel, but only the least number necessary
to resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel), in connection with the
administration of this Agreement and the other Financing Documents (whether or
not the transactions contemplated hereby or thereby are consummated); and
(d) all reasonable and documented out-of-pocket expenses incurred by the KSURE
Covered Facility Secured Parties (including all reasonable fees, costs and
expenses of one counsel plus one local counsel for the KSURE Covered Facility
Lenders and their Affiliates in each relevant jurisdiction (provided that, in
the case of the continuation of an Event of Default, any KSURE Covered Facility
Lender may retain separate counsel in the event of an actual conflict of
interest (which may be multiple counsel, but only the least number necessary to
resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel), in connection with the
enforcement or protection (other than in connection with assignment of KSURE
Covered Facility Loans or KSURE Covered Facility Commitments) of their rights in
connection with this Agreement and the other Financing Documents, including
their rights under this Section 11.06, including in connection with any workout,
restructuring or negotiations in respect of the Obligations. This provision of
this Section 11.06 shall not supersede Sections 4.03 (Increased Costs) and 4.06
(Taxes). Notwithstanding the foregoing, in the event that the Common Security
Trustee reasonably believes that a conflict exists in using one counsel, it may
engage its own counsel.

11.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the KSURE Covered Facility Agent and when the KSURE
Covered Facility Agent has received counterparts hereof

 

48



--------------------------------------------------------------------------------

that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or portable document format (“pdf”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

11.08 Indemnification by the Borrower. (a) The Borrower hereby agrees to
indemnify each KSURE Covered Facility Secured Party and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including all reasonable fees, costs
and expenses of counsel or consultants for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of:

(i) the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;

(ii) any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that could reasonably result in
an Environmental Claim on or from the Project or any property owned or operated
by the Borrower, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or the Borrower;

(iii) any actual or prospective claim (including Environmental Claims),
litigation, investigation or proceeding relating to any of the foregoing,
whether based on common law, contract, tort or any other theory, whether brought
by a third party or by the Borrower or any of the Borrower’s members, managers
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Financing Documents is consummated, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; or

(iv) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any KSURE Covered Facility Secured
Party or Affiliates or Related Parties thereof;

 

49



--------------------------------------------------------------------------------

provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) shall have arisen from a dispute between or
among the Indemnitees or from a claim of an Indemnitee against another
Indemnitee, which in either case is not the result of an act or omission of the
Borrower or any of its Affiliates.

(b) To the extent that the Borrower for any reason fails to pay any amount
required under Section 11.06 (Costs and Expenses) or Section 11.08(a) above to
be paid by it to any of the KSURE Covered Facility Agent, the Common Security
Trustee, any sub-agent thereof, or any Related Party of any of the foregoing,
each KSURE Covered Facility Lender agrees to pay to the KSURE Covered Facility
Agent, the Common Security Trustee, any such sub-agent, or such Related Party,
as the case may be, such KSURE Covered Facility Lender’s ratable share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the KSURE Covered Facility
Agent, the Common Security Trustee, or any sub-agent thereof in its capacity as
such, or against any Related Party of any of the foregoing acting for the KSURE
Covered Facility Agent, the Common Security Trustee, or any sub-agent thereof in
connection with such capacity. The obligations of the KSURE Covered Facility
Lenders under this Section 11.08(b) are subject to the provisions of
Section 2.03 (Borrowing of Loans). The obligations of the KSURE Covered Facility
Lenders to make payments pursuant to this Section 11.08(b) are several and not
joint and shall survive the payment in full of the Obligations and the
termination of this Agreement. The failure of any KSURE Covered Facility Lender
to make payments on any date required hereunder shall not relieve any other
KSURE Covered Facility Lender of its corresponding obligation to do so on such
date, and no KSURE Covered Facility Lender shall be responsible for the failure
of any other KSURE Covered Facility Lender to do so.

(c) All amounts due under this Section 11.08 shall be payable not later than ten
(10) Business Days after demand therefor.

(d) The provisions of this Section 11.08 shall not supersede Sections 4.03
(Increased Costs) and 4.06 (Taxes).

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Government Rule (the “Maximum Rate”). If the
KSURE Covered Facility Agent or any KSURE Covered Facility Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the KSURE Covered Facility Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the KSURE Covered Facility
Agent or any KSURE Covered Facility Lender exceeds the Maximum Rate, such Person
may, to the extent permitted by applicable Government Rule, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude prepayments and the effects thereof, and (c) amortize,
pro-rate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

 

50



--------------------------------------------------------------------------------

11.10 No Waiver; Cumulative Remedies. No failure by any KSURE Covered Facility
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

11.11 Notices and Other Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or, except with respect to any notice of
Default or Event of Default, sent by email to the address(es), facsimile number
or email address specified for the Borrower, the KSURE Covered Facility Agent,
the Common Security Trustee or the KSURE Covered Facility Lenders, as
applicable, on Schedule 11.11.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications shall be
effective as provided in Section 11.11(c).

(c) Unless otherwise prescribed, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Schedule 11.11 of notification that such notice or communication is available
and identifying the website address therefor. Notwithstanding the above, all
notices delivered by the Borrower to the KSURE Covered Facility Agent through
electronic communications shall be followed by the delivery of a hard copy.

(d) Each of the Borrower, the KSURE Covered Facility Agent and the Common
Security Trustee may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Any KSURE Covered Facility Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the KSURE Covered Facility Agent and the Common Security Trustee.

 

51



--------------------------------------------------------------------------------

(e) The KSURE Covered Facility Agent, the Common Security Trustee and the KSURE
Covered Facility Lenders shall be entitled to rely and act upon any written
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the KSURE Covered Facility Agent, the
Common Security Trustee, the KSURE Covered Facility Lenders and the Related
Parties of each of them for all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the KSURE Covered Facility Agent, the Common Security
Trustee and the KSURE Covered Facility Lenders by the Borrower may be recorded
by the KSURE Covered Facility Agent, the Common Security Trustee and the KSURE
Covered Facility Lenders, as applicable, and each of the parties hereto hereby
consents to such recording.

(f) The KSURE Covered Facility Agent agrees that the receipt of the
communications by the KSURE Covered Facility Agent at its e-mail addresses set
forth in Schedule 11.11 shall constitute effective delivery to the KSURE Covered
Facility Agent for purposes of the Financing Documents. Each KSURE Covered
Facility Lender agrees to notify the KSURE Covered Facility Agent in writing
(including by electronic communication) from time to time of such KSURE Covered
Facility Lender’s e-mail address(es) to which the notices may be sent by
electronic transmission and that such notices may be sent to such e-mail
address(es).

(g) Notwithstanding the above, nothing herein shall prejudice the right of the
KSURE Covered Facility Agent, the Common Security Trustee and any of the KSURE
Covered Facility Lenders to give any notice or other communication pursuant to
any Financing Document in any other manner specified in such Financing Document.

(h) So long as The Korea Development Bank, New York Branch is the KSURE Covered
Facility Agent, the Borrower hereby agrees that it will provide to the KSURE
Covered Facility Agent all information, documents and other materials that it is
obligated to furnish to the KSURE Covered Facility Agent pursuant to the
Financing Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to any KSURE Covered Facility
Loan Borrowing, (ii) relates to the payment of any principal or other amount due
under this Agreement prior to the scheduled date therefor, (iii) provides notice
of any Default or Event of Default or (iv) is required to be delivered to
satisfy any condition precedent to any KSURE Covered Facility Loan Borrowing
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the KSURE Covered Facility Agent at the email
addresses specified in Schedule 11.11. In addition, the Borrower agrees to
continue to provide the Communications to the KSURE Covered Facility Agent in
the manner specified in the Financing Documents but only to the extent requested
by the KSURE Covered Facility Agent.

(i) So long as The Korea Development Bank, New York Branch is the KSURE Covered
Facility Agent, the Borrower further agrees that the KSURE Covered Facility
Agent may make the Communications available to the KSURE Covered Facility
Lenders by

 

52



--------------------------------------------------------------------------------

posting the Communications on an internet website that may, from time to time,
be notified to the KSURE Covered Facility Lenders (or any replacement or
successor thereto) or a substantially similar electronic transmission system
(the “Platform”). The costs and expenses incurred by the KSURE Covered Facility
Agent in creating and maintaining the Platform shall be paid by Borrower in
accordance with Section 11.06 (Costs and Expenses).

(j) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE KSURE COVERED
FACILITY AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE KSURE COVERED FACILITY AGENT IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE KSURE
COVERED FACILITY AGENT OR ANY AFFILIATE THEREOF OR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY KSURE COVERED FACILITY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR ANY
AGENT PARTY’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

11.12 Patriot Act Notice. Each of the KSURE Covered Facility Lenders, the KSURE
Covered Facility Agent and the Common Security Trustee hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such KSURE Covered Facility Lender, the KSURE Covered Facility
Agent or the Common Security Trustee, as applicable, to identify the Borrower in
accordance with the Patriot Act.

11.13 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the KSURE Covered Facility Agent, the Common Security
Trustee or any KSURE Covered Facility Lender, or the KSURE Covered Facility
Agent, the Common Security Trustee or any KSURE Covered Facility Lender (as the
case may be) exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the KSURE Covered Facility Agent, the Common Security
Trustee or such KSURE Covered Facility Lender in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any bankruptcy or
insolvency proceeding or otherwise, then (a) to the extent of such recovery, the
Obligation or part thereof originally

 

53



--------------------------------------------------------------------------------

intended to be satisfied by such payment shall be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each KSURE Covered Facility Lender severally agrees to pay to
the KSURE Covered Facility Agent or the Common Security Trustee upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the KSURE Covered Facility Agent or the Common Security Trustee, as the case
may be, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate.
The obligations of the KSURE Covered Facility Lenders under this Section 11.13
shall survive the payment in full of the Obligations and the termination of this
Agreement.

11.14 Right of Setoff. Each of the KSURE Covered Facility Lenders and each of
their respective Affiliates is hereby authorized at any time and from time to
time during the continuance of an Event of Default, to the fullest extent
permitted by applicable Government Rule, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such KSURE Covered Facility Lender or any such Affiliates to or
for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under this Agreement or
any other Financing Document to such KSURE Covered Facility Lender, irrespective
of whether or not such KSURE Covered Facility Lender shall have made any demand
under this Agreement or any other Financing Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such KSURE Covered Facility Lender different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each of the KSURE Covered Facility Lender and their respective Affiliates under
this Section 11.14 are in addition to other rights and remedies (including other
rights of setoff) that such KSURE Covered Facility Lenders or their respective
Affiliates may have. Each of the KSURE Covered Facility Lender agrees to notify
the Borrower and the KSURE Covered Facility Agent promptly after any such setoff
and application; provided that, the failure to give such notice shall not affect
the validity of such setoff and application.

11.15 Severability. If any provision of this Agreement or any other Financing
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Financing Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.16 Survival. Notwithstanding anything in this Agreement to the contrary,
Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.06 (Taxes), Section 9.06 (Indemnification by the KSURE Covered
Facility Lenders), Section 11.06 (Costs and Expenses), Section 11.08
(Indemnification by the Borrower) and Section 11.13 (Payments Set Aside) shall
survive any termination of this Agreement. In addition, each representation and
warranty made hereunder and in any other Financing Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties shall be considered to have

 

54



--------------------------------------------------------------------------------

been relied upon by the KSURE Covered Facility Secured Parties regardless of any
investigation made by any KSURE Covered Facility Secured Party or on their
behalf and notwithstanding that the KSURE Covered Facility Secured Parties may
have had notice or knowledge of any Default or Event of Default at the time of
the KSURE Covered Facility Loan Borrowing, and shall continue in full force and
effect as of the date made or any date referred to herein as long as any KSURE
Covered Facility Loan or any other Obligation hereunder or under any other
Financing Document shall remain unpaid or unsatisfied.

11.17 Treatment of Certain Information; Confidentiality. The KSURE Covered
Facility Agent, the Common Security Trustee, and each of the KSURE Covered
Facility Lenders agree to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective shareholders, members, partners, directors, officers,
employees, agents, advisors, auditors, insurers and representatives (provided
that the Persons to whom such disclosure is made will be informed prior to
disclosure of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it or to any Federal
Reserve Bank or central bank in connection with a pledge or assignment pursuant
to Section 11.04(d) (Assignments); (c) to the extent required by applicable
Government Rule or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Financing Document or any suit, action
or proceeding relating to this Agreement or the enforcement of rights hereunder
(including any actual or prospective purchaser of Collateral); (f) subject to an
agreement containing provisions substantially the same as those of this
Section 11.17, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, or any of its rights or
obligations under this Agreement, (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower or (iii) any Person (and any
of its officers, directors, employees, agents or advisors) that may enter into
or support, directly or indirectly, or that may be considering entering into or
supporting, directly or indirectly, either (A) contractual arrangements with the
KSURE Covered Facility Agent, the Common Security Trustee, or such KSURE Covered
Facility Lender, or any Affiliates thereof, pursuant to which all or any portion
of the risks, rights, benefits or obligations under or with respect to any KSURE
Covered Facility Loan or Financing Document is transferred to such Person or
(B) an actual or proposed securitization or collateralization of, or similar
transaction relating to, all or a part of any amounts payable to or for the
benefit of any KSURE Covered Facility Lender under any Financing Document
(including any rating agency); (g) with the consent of the Borrower (which
consent shall not unreasonably be withheld or delayed); (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.17 or (ii) becomes available to the KSURE Covered Facility
Agent, the Common Security Trustee, any KSURE Covered Facility Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower; (i) to any state, federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any KSURE Covered Facility Lender, the Common
Security Trustee or the KSURE Covered Facility Agent; or (j) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Borrower received by it from any KSURE

 

55



--------------------------------------------------------------------------------

Covered Facility Lender or the KSURE Covered Facility Agent or Common Security
Trustee, as applicable). In addition, the KSURE Covered Facility Agent, the
Common Security Trustee, and any KSURE Covered Facility Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the KSURE Covered Facility Agent, the Common Security Trustee and
the KSURE Covered Facility Lenders in connection with the administration and
management of this Agreement, the other Financing Documents, the KSURE Covered
Facility Commitments, and the KSURE Covered Facility Loan Borrowings. For the
purposes of this Section 11.17, “Information” means written information that is
furnished by or on behalf of the Borrower, the Pledgor, the Sponsor or any of
their Affiliates to the KSURE Covered Facility Agent, the Common Security
Trustee or any KSURE Covered Facility Lender pursuant to or in connection with
any Financing Document, relating to the assets and business of the Borrower, the
Pledgor, the Sponsor or any of their Affiliates, but does not include any such
information that (i) is or becomes generally available to the public other than
as a result of a breach by the KSURE Covered Facility Agent, the Common Security
Trustee or such KSURE Covered Facility Lender of its obligations hereunder,
(ii) is or becomes available to the KSURE Covered Facility Agent, the Common
Security Trustee or such KSURE Covered Facility Lender from a source other than
the Borrower, the Pledgor, the Sponsor or any of their Affiliates, as
applicable, that is not, to the knowledge of the KSURE Covered Facility Agent,
the Common Security Trustee or such KSURE Covered Facility Lender, acting in
violation of a confidentiality obligation with the Borrower, the Pledgor, the
Sponsor or any of their Affiliates, as applicable or (iii) is independently
compiled by the KSURE Covered Facility Agent, the Common Security Trustee or any
KSURE Covered Facility Lender, as evidenced by their records, without the use of
the Information. Any Person required to maintain the confidentiality of
Information as provided in this Section 11.17 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

11.18 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Government Rule, no party hereto shall assert, and each party hereto
hereby waives, any claim against any other party hereto or their Related
Parties, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any KSURE Covered Facility Loan or the use of
the proceeds thereof. No party hereto or its Related Parties shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

11.19 Waiver of Litigation Payments. To the extent that any party hereto may, in
any action, suit or proceeding brought in any of the courts referred to in
Section 11.03 (Applicable Government Rule; Jurisdiction, Etc.) or elsewhere
arising out of or in connection with this Agreement or any other Financing
Document to which it is a party, be entitled to the benefit of any provision of
law requiring any other party hereto in such action, suit or proceeding to post
security for the costs of such Person or to post a bond or to take similar
action, each such

 

56



--------------------------------------------------------------------------------

Person hereby irrevocably waives such benefit, in each case to the fullest
extent now or in the future permitted under the laws of New York or, as the case
may be, the jurisdiction in which such court is located.

11.20 Reinstatement. This Agreement and the obligations of the Borrower
hereunder shall automatically be reinstated if and to the extent that for any
reason any payment made pursuant to this Agreement is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Borrower or any
other Person or as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment, and the Borrower shall pay
the KSURE Covered Facility Secured Parties on demand all of their reasonable
costs and expenses (including reasonable fees, expenses and disbursements of
counsel) incurred by such parties in connection with such rescission or
restoration.

11.21 No Recourse.

(a) Each KSURE Covered Facility Secured Party that is a party hereto
acknowledges and agrees that the obligations of the Loan Parties under this
Agreement and the other Financing Documents, including with respect to the
payment of the principal of or premium or penalty, if any, or interest on any
Obligations, or any part thereof, or for any claim based thereon or otherwise in
respect thereof or related thereto, are obligations solely of the Loan Parties
and shall be satisfied solely from the Security and the assets of the Loan
Parties and shall not constitute a debt or obligation of the Sponsor or any of
its respective Affiliates (other than the Loan Parties), nor of any past,
present or future officers, directors, employees, shareholders, agents,
attorneys or representatives of the Loan Parties, the Sponsor and their
respective Affiliates (collectively (but excluding the Loan Parties), the
“Non-Recourse Parties”).

(b) Each KSURE Covered Facility Secured Party that is party hereto acknowledges
and agrees that, subject to Section 11.21(c), the Non-Recourse Parties shall not
be liable for any amount payable under this Agreement or any Financing Document,
and no KSURE Covered Facility Secured Party shall seek a money judgment or
deficiency or personal judgment against any Non-Recourse Party for payment or
performance of any obligation of the Loan Parties under this Agreement or the
other Financing Documents.

(c) The acknowledgments, agreements and waivers set out in this Section 11.21
shall survive termination of this Agreement and shall be enforceable by any
Non-Recourse Party and are a material inducement for the execution of this
Agreement and the other Financing Documents by the Loan Parties.

11.22 Intercreditor Agreement. Any actions, consents, approvals, authorizations
or discretion taken, given, made or exercised, or not taken, given, made or
exercised by the Secured Debt Holder Group Representative in accordance with the
Intercreditor Agreement shall be binding on each KSURE Covered Facility Lender.
Notwithstanding anything to the contrary herein, in the case of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall govern.

 

57



--------------------------------------------------------------------------------

11.23 Termination. This Agreement shall terminate and shall have no force and
effect (except with respect to the provisions that expressly survive termination
of this Agreement) if (a) the KSURE Covered Facility True-up Advance does not
occur on or prior to the first anniversary of the Closing Date (or such later
date as may be agreed in writing by the KSURE Covered Facility Lenders) (b) all
Obligations have been indefeasibly paid in full and all KSURE Covered Facility
Commitments have been terminated and the KSURE Covered Facility Agent shall have
given the notice required by Section 2.10(a) (Termination of Obligations) of the
Common Terms Agreement.

11.24 Liability of KSURE. Neither KSURE nor any of its respective officers,
directors, employees or representatives retained by KSURE in connection with the
Financing Documents, will be liable or responsible for the use of proceeds of
any Advance under this Agreement by the KSURE Covered Facility Agent or for any
acts or omissions of any party to the Financing Documents (including, without
limitation, the failure of any KSURE Covered Facility Lender to make KSURE
Covered Facility Loans as required under this Agreement).

[Remainder of page intentionally blank. Next page is signature page.]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SABINE PASS LIQUEFACTION, LLC, as the Borrower By:  

/s/ Meg A. Gentle

Name:   Meg A. Gentle Title:   Chief Financial Officer

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE KOREA DEVELOPMENT BANK,

NEW YORK BRANCH,

as the KSURE Covered Facility Agent

By:  

/s/

  Name:     Title:  

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE, as the Common Security Trustee By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KOREA FINANCE CORPORATION, as a KSURE Covered Facility Lender By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KEB LA FINANCIAL CORP., as a KSURE Covered Facility Lender   By:   Korea
Exchange Bank By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KEB LONDON BRANCH, as a KSURE Covered Facility Lender   By:   Korea Exchange
Bank By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KOREA EXCHANGE BANK OF CANADA, as a KSURE Covered Facility Lender   By:   Korea
Exchange Bank By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KEB AUSTRALIA LTD, as a KSURE Covered Facility Lender   By:   Korea Exchange
Bank By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KOOKMIN BANK, as a KSURE Covered Facility Lender By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

INDUSTRIAL BANK OF KOREA, as a KSURE Covered Facility Lender By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE KOREA DEVELOPMENT BANK, as a KSURE Covered Facility Lender By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KSURE COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A TO

KSURE COVERED FACILITY AGREEMENT

Definitions

“Additional Advance” means, as of the date of any KSURE Covered Facility Loan
Borrowing, the amount of such KSURE Covered Facility Loan Borrowing to the
extent such amount was not already included in the Projected Balance for the
Fiscal Quarter (or portion thereof) in which such Additional Advance occurs.

“Agent Parties” has the meaning provided in Section 11.11(j) (Notices and Other
Communications).

“Aggregate KSURE Covered Facility Commitment” means seven hundred fifty million
Dollars ($750,000,000.00), as the same may be reduced in accordance with
Section 2.04 (Termination or Reduction of Commitments).

“Agreement” has the meaning provided in the Preamble.

“Amortization Schedule” means the amortization schedule set forth in Schedule
3.01(a).

“Applicable Margin” means 2.30%.

“Approved Fund” means, with respect to any Eligible Facility Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Eligible
Facility Lender or by an Affiliate of such investment advisor.

“Availability Period” means the period commencing on the date of the KSURE
Covered Facility True-up Advance and ending on the earliest to occur of (a) the
Project Completion Date and (b) the date KSURE terminates all KSURE Covered
Facility Commitments in accordance with the Financing Documents.

“Borrower” has the meaning provided in the Preamble.

“Break Costs” means the aggregate of LIBOR breakage expenses, prepayment
indemnities or other similar amounts that will become payable by the Borrower in
respect of any prepayment under the KSURE Covered Facility Agreement or any
revocation of a notice of prepayment delivered under the KSURE Covered Facility
Agreement.

“Change in Law” means, other than a KSURE Insurance Trigger Event, (a) the
adoption or introduction of any law, rule, directive, guideline, decision or
regulation after the Closing Date,

 

A-1



--------------------------------------------------------------------------------

(b) any change in law, rule, directive, guideline, decision or regulation or in
the interpretation or application thereof by any Government Authority charged
with its interpretation or administration after the Closing Date or
(c) compliance by KSURE or by any lending office of KSURE, if any with any
written request, guideline, decision or directive (whether or not having the
force of law but if not having the force of law, then being one with which the
relevant party would customarily comply) of any Government Authority charged
with its interpretation or administration made or issued after the Closing Date;
and provided, however, that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Closing Date” means the date on which conditions precedent in Section 6.01
(Conditions to Closing Date) have been satisfied or waived in accordance with
the KSURE Covered Facility Agreement.

“Commitment Fee” has the meaning provided in Section 3.11(a) (Fees).

“Common Terms Agreement” means that Amended and Restated Common Terms Agreement,
dated on or about the date hereof, by and among the Borrower, each Secured Debt
Holder Group Representative party thereto, each Secured Hedge Representative
party thereto, each Secured Gas Hedge Representative party thereto, the Common
Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 11.11(h) (Notices and Other
Communications).

“Default Rate” has the meaning provided in Section 3.04 (Post-Maturity Interest
Rates; Default Interest Rates).

“Defaulting Lender” means a KSURE Covered Facility Lender which (a) has
defaulted in its obligations to fund any KSURE Covered Facility Loan or
otherwise failed to comply with its obligations under Section 2.01 (KSURE
Covered Facility Loans), unless (x) such default or failure is no longer
continuing or has been cured within three (3) Business Days after such default
or failure or (y) such KSURE Covered Facility Lender notifies the KSURE Covered
Facility Agent and the Borrower in writing that such failure is the result of
such KSURE Covered Facility Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically

 

A-2



--------------------------------------------------------------------------------

identified in such writing) has not been satisfied, (b) has notified the
Borrower and/or the KSURE Covered Facility Agent that it does not intend to
comply with its obligations under Section 2.01 (KSURE Covered Facility Loans) or
has made a public statement to that effect or (c) has, or has a direct or
indirect parent company that has, (x) become the subject of a proceeding under
any Bankruptcy Code or any applicable federal, state or other statute or law
relating to bankruptcy, insolvency, reorganization or other relief for debtors,
or (y) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that, for the avoidance of doubt,
a KSURE Covered Facility Lender shall not be a Defaulting Lender solely by
virtue of (i) the ownership or acquisition of any equity interest in that KSURE
Covered Facility Lender or any direct or indirect parent company thereof by a
Government Authority or (ii) in the case of a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Government Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if Government Rule requires
that such appointment not be publicly disclosed, in any case, where such action
does not result in or provide such KSURE Covered Facility Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such KSURE Covered
Facility Lender (or such Government Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such KSURE Covered Facility
Lender.

“Eligible Assignee” means (a) any Eligible Facility Lender, (b) an Affiliate of
any Eligible Facility Lender, and (c) any other Person (other than a natural
person) approved by the KSURE Covered Facility Agent (not to be unreasonably
withheld) and, unless an Event of Default shall then be continuing, with the
consent of the Borrower (not to be unreasonably withheld); provided that the
Borrower shall be deemed to have consented unless it shall object thereto by
written notice to the KSURE Covered Facility Agent within five (5) Business Days
after having received notice of the proposed assignment; provided further that,
notwithstanding the foregoing, Eligible Assignee shall not include any
Defaulting Lender (as defined herein or any other Facility Agreement), Loan
Party, the Sponsor, Blackstone, any Material Project Party or any Affiliate or
Subsidiary of any of the foregoing.

“Eligible Facility Lender” means any of: (a) the Commercial Bank Lenders,
(b) the KEXIM Covered Facility Lenders or (c) the KSURE Covered Facility
Lenders.

“Eligible Transferee” means any bank or other financial institution which has a
credit rating of A- or higher from S&P or A3 or higher from Moody’s.

“Excluded Taxes” means, with respect to any KSURE Covered Facility Lender, the
KSURE Covered Facility Agent, KSURE or any other recipient of any payment to be
made by or on account of any Obligation of the Borrower, (a) (i) income or
franchise Taxes, in each case,

 

A-3



--------------------------------------------------------------------------------

imposed on (or measured by) its net income (however denominated) by the United
States or by the jurisdiction (or any subdivision thereof) under the laws of
which such Person is organized or in which its principal office is located or,
in the case of KSURE or a KSURE Covered Facility Lender, in which its applicable
lending office is located or (ii) any branch profits Taxes or any similar Taxes
on retained earnings imposed by any jurisdiction described in clause (a)(i) that
relates to such Person or any jurisdiction in which the Borrower is located,
(b) in the case of any KSURE Covered Facility Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to any KSURE Covered Facility
Lender with respect to an applicable interest in a KSURE Covered Facility Loan
pursuant to a law in effect at the time any KSURE Covered Facility Lender
becomes a party to the KSURE Covered Facility Agreement (other than pursuant to
an assignment request by the Borrower under Section 4.04 (Obligation to
Mitigate)) or, in the case of a KSURE Covered Facility Lender, changes its
lending office (except to the extent that amounts with respect to such Taxes
were payable either to any KSURE Covered Facility Lender’s assignor immediately
before such assignee became a party hereto or to such KSURE Covered Facility
Lender immediately before it changed its lending office), (c) Taxes attributable
to KSURE’s or any KSURE Covered Facility Lender’s failure to comply with
Section 4.06(e) (Taxes - Status of Lenders), (d) any United States federal
withholding Tax imposed under FATCA and (e) Other Connection Taxes.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of the KSURE Covered Facility Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply with)
and any United States Department of Treasury regulation promulgated thereunder
and published administrative guidance implementing such Sections and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided, that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
day that is a Business Day, the Federal Funds Effective Rate for such day shall
be the average of the quotations for such day for such transactions received by
the KSURE Covered Facility Agent from three (3) federal funds brokers of
recognized standing selected by the KSURE Covered Facility Agent.

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of KSURE, the KSURE Covered Facility Lenders or the KSURE Covered
Facility Agent pursuant to Section 3.11 (Fees).

 

A-4



--------------------------------------------------------------------------------

“Front-End Fee” has the meaning provided in Section 3.11(c)(Fees).

“Government Authority” means any supra-national, federal, state or local
government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question, other than KSURE (to the extent of its internal policies and
procedures).

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made on account of any Obligation of the Borrower hereunder to the KSURE Covered
Facility Agent, the Common Security Trustee, KSURE or any other recipient of any
payment to be made by or on account of any Obligation of the Borrower hereunder
other than Excluded Taxes, and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning provided in Section 11.08(a) (Indemnification by
the Borrower).

“Information” has the meaning provided in Section 11.17 (Treatment of Certain
Information; Confidentiality).

“Intercreditor Vote” means a vote with respect to any consent, waiver, approval,
direction or other modification in accordance with the Intercreditor Agreement.

“Interest Payment Date” has the meaning provided in Section 3.02(a) (Interest
Payment Dates).

“Interest Period” means the period beginning on the date on which a KSURE
Covered Facility Loan is made pursuant to Section 2.03(a) (Borrowing of Loans)
or on the last day of the immediately preceding Interest Period therefor, as
applicable, and ending on the numerically corresponding day in the calendar
month that is three (3) months thereafter (or, in the case of the first Interest
Period for any KSURE Covered Facility Loan Borrowing, the number of days from
such KSURE Covered Facility Loan Borrowing until the earlier of the first
March 31, June 30, September 30 or December 31 following such KSURE Covered
Facility Loan Borrowing); provided, however, that (i) if such Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall end on the next following Business Day (unless such next following
Business Day is in a different calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
that begins on the last Business Day of a month (or on a day for which there is
no numerically corresponding day in the month at the end of such Interest
Period) shall end on the last Business Day of the month at the end of such
Interest Period, (iii) no Interest Period may end later than the Maturity Date,
and (iv) any Interest Period for a Commercial Bank Loan which would otherwise
end after the Maturity Date shall end on the Maturity Date.

“KSURE” has the meaning provided in the Preamble.

 

A-5



--------------------------------------------------------------------------------

“KSURE Acceptance Letter” means an acceptance certificate whereby KSURE confirms
that the KSURE Insurance Policy will be issued by KSURE and take effect, subject
to the General Terms and Conditions and the Special Terms and Conditions, upon
KSURE’s receipt of the KSURE Premium.

“KSURE Covered Facility Commitment” means, with respect to each KSURE Covered
Facility Lender, the commitment of such KSURE Covered Facility Lender to make
KSURE Covered Facility Loans, as set forth opposite the name of such KSURE
Covered Facility Lender in the column entitled “KSURE Covered Facility
Commitment” in Schedule 2.01, or if such KSURE Covered Facility Lender has
entered into one or more Lender Assignment Agreements, set forth opposite the
name of such KSURE Covered Facility Lender in the Register maintained by the
KSURE Covered Facility Agent pursuant to Section 2.03(e) (Borrowing of Loans) as
such KSURE Covered Facility Lender’s KSURE Covered Facility Loan Commitment, as
the same may be reduced in accordance with Section 2.04 (Termination or
Reduction of Commitments).

“KSURE Covered Facility Lenders” means those financial institutions identified
on Schedule 2.01 and each other Person that acquires the rights and obligations
of any such KSURE Covered Facility Lender pursuant to Section 11.04
(Assignments).

“KSURE Covered Facility Loan” has the meaning set forth in Section 2.01(a)
(KSURE Covered Facility Loans).

“KSURE Covered Facility Loan Borrowing” means each disbursement of KSURE Covered
Facility Loans by the KSURE Covered Facility Lenders (or the KSURE Covered
Facility Agent on their behalf) on any single date to the Borrower in accordance
with Section 2.03 (Borrowing of Loans) and Section 6.03 (Conditions to Each
KSURE Covered Facility Loan Borrowing).

“KSURE Covered Facility Loan Commitment Percentage” means, as to any KSURE
Covered Facility Lender at any time, the percentage that such KSURE Covered
Facility Lender’s KSURE Covered Facility Commitment then constitutes of the
Aggregate KSURE Covered Facility Commitment.

“KSURE Covered Facility Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B evidencing KSURE Covered Facility Loans,
in each case duly executed and delivered by an Authorized Officer of the
Borrower in favor of each KSURE Covered Facility Lender, including any
promissory notes issued by the Borrower in connection with assignments of any
KSURE Covered Facility Loan of the KSURE Covered Facility Lenders, as they may
be amended, restated, supplemented or otherwise modified from time to time.

“KSURE Covered Facility Second Advance” means the second KSURE Covered Facility
Loan Borrowing.

 

A-6



--------------------------------------------------------------------------------

“KSURE Covered Facility Secured Parties” means the KSURE Covered Facility
Lenders, KSURE, the KSURE Covered Facility Agent, the Common Security Trustee
and each of their respective successors and permitted assigns, in each case in
connection with the KSURE Covered Facility Agreement or the KSURE Covered
Facility Notes.

“KSURE Covered Facility True-up Advance” means the first KSURE Covered Facility
Loan Borrowing.

“KSURE Insurance Policy” means the insurance policy for overseas business credit
insurance, providing political and commercial cover for 100% of the aggregate
KSURE Covered Facility Commitment, to be issued by KSURE in favor of the KSURE
Covered Facility Agent (acting on behalf and for the benefit of the KSURE
Covered Facility Lenders).

“KSURE Insurance “ means, collectively (i) the KSURE Insurance Policy, (ii) the
general terms and conditions (the “General Terms and Conditions “) of medium and
long term export insurance (buyer credit, syndicated loan, standard) of KSURE,
(iii) the special terms and conditions (the “Special Terms and Conditions “)
entered into between KSURE and the KSURE Covered Facility Agent (acting on
behalf and for the benefit of the KSURE Covered Facility Lenders), and (iv) the
KSURE Acceptance Letter.

“KSURE Insurance Policy Payment” has the meaning provided in Section 10.01
(Insurance).

“KSURE Premium” has the meaning provided in Section 3.11(b) (Fees).

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit C.

“LIBOR” means, for any Interest Period for any LIBO Loan the rate per annum
equal to (a) the rate determined by the KSURE Covered Facility Agent to be the
offered rate that appears on the page of Reuters Screen LIBOR01 (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to an Interest Period that is three
(3) months, determined as of approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, or (b) if the
rate referenced in the preceding clause (a) does not appear on such page or
service or such page or service is not available, the rate determined by the
KSURE Covered Facility Agent to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to an Interest Period that is three (3) months,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or (c) if the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
determined by the KSURE Covered Facility Agent as the average rate of interest
at which deposits in Dollars for delivery on

 

A-7



--------------------------------------------------------------------------------

the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Loan being made, continued or converted and with a term
equivalent to an Interest Period that is three (3) months would be offered by
the KSURE Covered Facility Agent (or its Affiliates) to major banks in the
London interbank LIBOR market at its request at approximately 4:00 p.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

“Mandated Lead Arranger” means Korea Exchange Bank, Korea Finance Corporation
and The Korea Development Bank, in each case, not in its individual capacity,
but as mandated lead arranger hereunder and any successors and permitted
assigns.

“Maturity Date” means the earlier of (i) the second anniversary of the Project
Completion Date or (ii) the seventh anniversary of the Closing Date.

“Maximum Rate” has the meaning provided in Section 11.09 (Interest Rate
Limitation).

“Negotiation Period” has the meaning provided in Section 4.02 (Inability to
Determine Interest Rates).

“Non-Consenting Lender” has the meaning provided in Section 4.04(d) (Obligation
to Mitigate).

“Non-Recourse Parties” has the meaning provided in Section 11.21(a) (No
Recourse).

“Non-U.S. Lender” has the meaning provided in Section 4.06(e) (Taxes - Status of
Lenders).

“Obligations” means, collectively, (a) all Indebtedness, KSURE Covered Facility
Loans, advances, debts, liabilities (including any indemnification or other
obligations that survive the termination of the Financing Documents (excluding
any Secured Debt Instrument other than the KSURE Covered Facility Agreement)),
and all other obligations, howsoever arising (including Guarantee obligations),
in each case, owed by Borrower to the KSURE Covered Facility Secured Parties (or
any of them) of every kind and description (whether or not evidenced by any note
or instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of the Financing Documents (excluding any Secured Debt
Instrument other than the KSURE Covered Facility Agreement), (b) any and all
sums reasonably advanced by KSURE Covered Facility Agent in order to preserve
the Collateral or preserve the security interest of the KSURE Covered Facility
Secured Parties in the Collateral (including, but without duplication of
Borrower’s Obligation to repay the same, amounts described in the last sentence
of the definition of Operation and Maintenance Expenses) and (c) in the event of
any proceeding for the collection or enforcement of the obligations described in
clauses (a) and (b) above, after an Event of Default shall have occurred and be
continuing and the KSURE Covered Facility Loans have been accelerated pursuant
to Section 8.03 (Acceleration Upon Bankruptcy) or Section 8.04

 

A-8



--------------------------------------------------------------------------------

(Acceleration Upon Other Event of Default), the expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by KSURE of its rights under the Security
Documents, together with any necessary attorneys’ fees and court costs.

“Other Connection Taxes” mean, with respect to any KSURE Covered Facility
Lender, any KSURE Covered Facility Agent, KSURE or any other recipient of any
payment to be made by or on account of any Obligation of the Borrower, Taxes
imposed as a result of a former or present connection between such Person and
the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any KSURE Covered Facility Loan or Financing
Document).

“Other Taxes” mean any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 4.04 (Obligation to
Mitigate)).

“Participant” has the meaning provided in Section 11.04(d) (Assignments).

“Participant Register” has the meaning provided in Section 11.04(d)
(Assignments).

“Platform” has the meaning provided in Section 11.11(i) (Notices and Other
Communications).

“Projected Balance” means, for any Fiscal Quarter (or portion thereof), the
principal amount of the KSURE Covered Facility Loan that the Borrower expects to
be outstanding in such Fiscal Quarter (or portion thereof) as shown in Exhibit E
based on the Borrower’s current expectation as of the date of Closing Date,
which exhibit shall be updated and provided to the KSURE Covered Facility Agent
by the Borrower from time to time (i) within ten (10) Business Days following
the incurrence of any Replacement Debt or any prepayment of all or any portion
of any KSURE Covered Facility Loan and (ii) on the date on which any Additional
Advance occurs.

“Quarterly KSURE Premium” means, for any Fiscal Quarter (or portion thereof),
(i) 1.00%, multiplied by (ii) the quotient of (A) the number of days in such
Fiscal Quarter (or, (x) for purposes of the calculation of the Guarantee Premium
payable on the Closing Date, the number of days from the Closing Date to the end
of the Fiscal Quarter in which the Closing Date occurs, and (y) for purposes of
the calculation under Section 3.11(b)(B) (Fees), the number of days from the
date of the applicable Additional Advance to the end of the Fiscal Quarter in
which such Additional Advance occurs), divided by (B) 360.

 

A-9



--------------------------------------------------------------------------------

“Rate Determination Notice” has the meaning provided in Section 4.02 (Inability
to Determine Interest Rates).

“Register” has the meaning provided in Section 2.03(e) (Borrowing of Loans).

“Required Lenders” means at any time, the KSURE Covered Facility Lenders holding
in excess of fifty percent (50.00%) of the sum of (a) the aggregate undisbursed
KSURE Covered Facility Commitments plus (b) the then aggregate outstanding
principal amount of the KSURE Covered Facility Loans (excluding in each such
case any KSURE Covered Facility Lender that is a Defaulting Lender, a Loan
Party, the Sponsor, a Material Project Party or an Affiliate or Subsidiary
thereof, and each KSURE Covered Facility Commitment and any outstanding
principal amount of any KSURE Covered Facility Loan of any such KSURE Covered
Facility Lender).

“Starting Point of Credit” means the earlier of the date on which (a) the KSURE
Covered Facility has been fully drawn and (b) Substantial Completion of
Subproject 3 (as defined in the Stage 2 EPC Contract) has occurred.

“Substitute Basis” has the meaning provided in Section 4.02 (Inability to
Determine Interest Rates).

“Supermajority Lenders” means at any time, KSURE Covered Facility Lenders
holding in excess of sixty six and two-thirds percent (66.66%) of the sum of
(a) the aggregate undisbursed KSURE Covered Facility Commitments plus (b) the
then aggregate outstanding principal amount of the KSURE Covered Facility Loans
(excluding in each such case any KSURE Covered Facility Lender that is a
Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party or an
Affiliate or Subsidiary thereof, and each KSURE Covered Facility Commitment and
any outstanding principal amount of any KSURE Covered Facility Loan of any such
KSURE Covered Facility Lender).

“Trade Date” has the meaning provided in Section 11.04(b) (Assignments).

“U.S. Tax Compliance Certificate” has the meaning provided in Section 4.06(e)
(Taxes - Status of Lenders).

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Withholding Agent” means the Borrower and the KSURE Covered Facility Agent.

 

A-10